 



Exhibit 10.11

TOO, INC. SAVINGS AND RETIREMENT PLAN

Defined Contribution Plan 8.0

Restated January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
INTRODUCTION
       
 
       
ARTICLE I
      FORMAT AND DEFINITIONS
 
       
Section 1.01
  —   Format
Section 1.02
  —   Definitions
 
       
ARTICLE II
      PARTICIPATION
 
       
Section 2.01
  —   Active Participant
Section 2.02
  —   Inactive Participant
Section 2.03
  —   Cessation of Participation
Section 2.04
  —   Adopting Employers - Single Plan
 
       
ARTICLE III
      CONTRIBUTIONS
 
       
Section 3.01
  —   Employer Contributions
Section 3.01A
  —   Voluntary Contributions
Section 3.01B
  —   Rollover Contributions
Section 3.02
  —   Forfeitures
Section 3.03
  —   Allocation
Section 3.04
  —   Contribution Limitation
Section 3.05
  —   Excess Amounts
Section 3.06
  —   401(k) Safe Harbor Provisions
 
       
ARTICLE IV
      INVESTMENT OF CONTRIBUTIONS
 
       
Section 4.01
  —   Investment and Timing of Contributions
Section 4.01A
  —   Investment in Qualifying Employer Securities
 
       
ARTICLE V
      BENEFITS
 
       
Section 5.01
  —   Retirement Benefits
Section 5.02
  —   Death Benefits
Section 5.03
  —   Vested Benefits
Section 5.04
  —   When Benefits Start
Section 5.05
  —   Withdrawal Benefits
Section 5.06
  —   Distributions Under Qualified Domestic Relations Orders
 
       
ARTICLE VI
      DISTRIBUTION OF BENEFITS
 
       
Section 6.01
  —   Form of Distribution
Section 6.02
  —   Election Procedures
Section 6.03
  —   Notice Requirements

 



--------------------------------------------------------------------------------



 



         
ARTICLE VII
      DISTRIBUTION REQUIREMENTS
 
       
Section 7.01
  —   Application
Section 7.02
  —   Definitions
Section 7.03
  —   Distribution Requirements
 
       
ARTICLE VIII
      TERMINATION OF THE PLAN
 
       
ARTICLE IX
      ADMINISTRATION OF THE PLAN
 
       
Section 9.01
  —   Administration
Section 9.02
  —   Expenses
Section 9.03
  —   Records
Section 9.04
  —   Information Available
Section 9.05
  —   Claim and Appeal Procedures
Section 9.06
  —   Administrative Committee
Section 9.07
  —   Exercise of Discretionary Authority
Section 9.08
  —   Transaction Processing
Section 9.09
  —   Voting and Tender of Qualifying Employer Securities
 
       
ARTICLE X
      GENERAL PROVISIONS
 
       
Section 10.01
  —   Amendments
Section 10.02
  —   Direct Rollovers
Section 10.03
  —   Mergers and Direct Transfers
Section 10.04
  —   Provisions Relating to the Insurer and Other Parties
Section 10.05
  —   Employment Status
Section 10.06
  —   Rights to Plan Assets
Section 10.07
  —   Beneficiary
Section 10.08
  —   Nonalienation of Benefits
Section 10.09
  —   Construction
Section 10.10
  —   Legal Actions
Section 10.11
  —   Small Amounts
Section 10.12
  —   Word Usage
Section 10.13
  —   Change in Service Method
Section 10.14
  —   Military Service
 
       
ARTICLE XI
      TOP-HEAVY PLAN REQUIREMENTS
 
       
Section 11.01
  —   Application
Section 11.02
  —   Definitions
Section 11.03
  —   Modification of Vesting Requirements
Section 11.04
  —   Modification of Contributions
 
       
PLAN EXECUTION
       

 



--------------------------------------------------------------------------------



 



INTRODUCTION

     The Primary Employer previously established a 401(k) savings plan on
October 1, 1999.

     The Primary Employer is of the opinion that the plan should be changed. It
believes that the best means to accomplish these changes is to completely
restate the plan’s terms, provisions and conditions. The restatement, effective
January 1, 2005 is set forth in this document and is substituted in lieu of the
prior document with the exception of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (EGTRRA) good faith compliance amendment and any
model amendment. Such amendment(s) shall continue to apply to this restated plan
until such provisions are integrated into the plan or such amendment(s) are
superseded by another amendment.

     The restated plan continues to be for the exclusive benefit of employees of
the Employer. All persons covered under the plan on December 31, 2004 shall
continue to be covered under the restated plan with no loss of benefits.

     It is intended that the plan, as restated, shall qualify as a profit
sharing plan under the Internal Revenue Code of 1986, including any later
amendments to the Code.



--------------------------------------------------------------------------------



 



ARTICLE I

FORMAT AND DEFINITIONS

SECTION 1.01—FORMAT.

Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.

These words and phrases have an initial capital letter to aid in identifying
them as defined terms.

SECTION 1.02—DEFINITIONS.

Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account that result from:



  (a)   Voluntary Contributions     (b)   Elective Deferral Contributions    
(c)   Matching Contributions     (d)   Other Employer Contributions     (e)  
Rollover Contributions

If the Participant’s Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.

A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement and to any expenses
associated therewith.

Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before October 1, 1999.

ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in subparagraph (d) of the EXCESS AMOUNTS SECTION of Article III.

ACP Test Safe Harbor means the method described in subparagraph (c) of the
401(k) SAFE HARBOR PROVISIONS SECTION of Article III for satisfying the ACP Test
with respect to Matching Contributions.

Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

Administrative Committee means the Savings and Retirement Plan Committee, or its
delegate, appointed by the Employer under the Plan or, in the absence of such
appointment, the Employer.



--------------------------------------------------------------------------------



 



Adopting Employer means an employer which is a Controlled Group member except
Too Sourcing Hong Kong Limited.

ADP Test means the nondiscrimination test described in Code Section 401(k)(3) as
provided for in subparagraph (c) of the EXCESS AMOUNTS SECTION of Article III.

ADP Test Safe Harbor means the method described in subparagraph (b) of the
401(k) SAFE HARBOR PROVISIONS SECTION of Article III for satisfying the ADP
Test.

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and which is affiliated within the
meaning of Code Section 414(m) and regulations thereunder. Such a group includes
at least two organizations one of which is either a service organization (that
is, an organization the principal business of which is performing services), or
an organization the principal business of which is performing management
functions on a regular and continuing basis. Such service is of a type
historically performed by employees. In the case of a management organization,
the Affiliated Service Group shall include organizations related, within the
meaning of Code Section 144(a)(3), to either the management organization or the
organization for which it performs management functions. The term Controlled
Group, as it is used in this Plan, shall include the term Affiliated Service
Group.

Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.

Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year. Annual Compensation shall only include
Compensation received while an Active Participant.

Annuity Contract means the annuity contract or contracts into which the Trustee
enters with the Insurer for guaranteed benefits, for the investment of
Contributions in separate accounts, and for the payment of benefits under this
Plan. The term Annuity Contract as it is used in this Plan shall include the
plural unless the context clearly indicates the singular is meant.

Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.

Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.

Board of Directors means the Board of Directors of the Employer or the Executive
Committee of the Board.

Change in Control means the occurrence of any of the following:



  (a)   Any “Person” (as such term is used in Section 13(d) and 14(d) of the
Securities Act of 1934, as amended (the “Exchange Act”) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Employer representing 25% or more of the
combined voting power of the Employer’s then outstanding securities (a 25%
Shareholder) provided however, that the term 25% Shareholder shall not include
any Person if such Person would not otherwise be a 25% Shareholder but for a
reduction in the number of outstanding voting shares resulting from a stock
repurchase program or other similar plan of the Employer or from a self-tender
offer of the Employer, which plan or tender offer commenced on or after the date
hereof, provided, however, that the term “25% Shareholder” shall include such
Person from and after the first date upon which (A) such Person, since the date
of the commencement of such plan or tender



--------------------------------------------------------------------------------



 



     offer, shall have acquired Beneficial Ownership of, in the aggregate, a
number of voting shares of the Employer equal to 1% or more of the voting shares
of the Employer then outstanding, and (B) such Person, together with all
affiliates and associates of such Person, shall Beneficially Own 25% or more of
the voting shares of the Employer then outstanding. In calculating the
percentage of the outstanding voting shares that are Beneficially Owned by a
Person for purposes of this definition, voting Shares that are Beneficially
Owned by such Person shall be deemed outstanding, and voting shares that are not
Beneficially Owned by such Person and that are subject to issuance upon the
exercise or conversion of outstanding conversion rights, exchange rights,
rights, warranties or options shall not be deemed outstanding. Notwithstanding
the foregoing, if the Board of Directors of the Employer determines in good
faith that a Person that would otherwise be a 25% Shareholder pursuant to the
foregoing provisions of this definition has become such inadvertently, and such
person (a) promptly notifies the Board of Directors of such status and (b) as
promptly as practicable thereafter, either divests of a sufficient number of
voting shares so that such Person would no longer be a 25% Shareholder, or
causes any other circumstances, such as the existence of an agreement respecting
voting shares to be eliminated such that such Person would no longer be a 25%
Shareholder as defined pursuant to this definition, then such Person shall not
be deemed to be a 25% Shareholder for any purposes of this agreement. Any
determination made by the Board of Directors of the Employer as to whether any
Person is or is not a 25% Shareholder shall be conclusive and binding; or    
(b)   A change in composition of the Board of Directors of the Employer
occurring any time during a consecutive two-year period as a result of which
fewer than majority of the Board of Directors are Continuing Directors (for
purposes of this section, the term “Continuing Director” means a director who is
either (A) first elected or appointed as a Director prior to May 10, 2000; or
(B) subsequently elected or appointed as a director if such director was
nominated or appointed by at least a majority of the then Continuing Directors);
or     (c)   Any of the following occurs:

     (i) a merger or consolidation of the Employer, other than a merger or
consolidation in which the voting securities of the Employer immediately prior
to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) 60% or
more of the combined voting power of the Employer or surviving entity
immediately after the merger or consolidation with another entity;

     (ii) a sale, exchange, or other disposition (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Employer which shall include, without limitation, the sale of assets aggregating
more than 50% of the assets of the Employer on a consolidated basis;

     (iii) a liquidation or dissolution of the Employer;

     (iv) a reorganization, reverse stock split; or recapitalization of the
Employer which would result in any of the foregoing; or

     (v) a transaction or series of related transactions having, directly or
indirectly, the same effect of any of the foregoing.

Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM AND APPEAL PROCEDURES SECTION of Article IX.

Code means the Internal Revenue Code of 1986, as amended.

Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, paid or made available to an Employee by the Employer during any
specified period.



--------------------------------------------------------------------------------



 



“Earnings” in this definition means wages, salaries, and fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a non accountable plan (as
described in section 1.62-2(c) of the regulations)), and excluding the
following:



  (a)   employer contributions to a plan of deferred compensation which are not
included in the Employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;     (b)   amounts
realized from the exercise of a non-qualified stock option, or when restricted
stock (or property) held by the Employee either becomes freely transferable or
is no longer subject to a substantial risk of forfeiture;     (c)   amounts
realized from the sale, exchange or other disposition of stock acquired under a
qualified stock option; and     (d)  other amounts which receive special tax
benefits, or contributions made by the Employer (whether or not under a salary
reduction agreement) towards the purchase of an annuity contract described in
Code Section 403(b) (whether or not the contributions are actually excludible
from the gross income of the Employee).

For any Self-employed Individual, Compensation means Earned Income.

Compensation shall exclude reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation (other than
elective contributions), and welfare benefits.

Compensation shall also include elective contributions. For this purpose,
elective contributions are amounts contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Employee under Code Section 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), or
403(b). Elective contributions also include compensation deferred under a Code
Section 457 plan maintained by the Employer and employee contributions “picked
up” by a governmental entity and, pursuant to Code Section 414(h)(2), treated as
Employer contributions.

For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).

For Plan Years beginning on or after January 1, 1994, the annual Compensation of
each Participant taken into account for determining all benefits provided under
the Plan for any determination period shall not exceed $150,000, as adjusted for
increases in the cost-of-living in accordance with Code Section 401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning in such calendar year.

If a determination period consists of fewer than 12 months, the annual limit is
an amount equal to the otherwise applicable annual limit multiplied by a
fraction. The numerator of the fraction is the number of months in the short
determination period, and the denominator of the fraction is 12.

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or benefits for the current Plan Year,
the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions or benefits in Plan Years
beginning on or after January 1, 1994, the annual compensation limit in effect
for determination periods beginning before that date is $150,000.



--------------------------------------------------------------------------------



 



Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.

Compensation Year means the consecutive 12-month period ending on the last day
of each Plan Year, including corresponding periods before October 1, 1999.

Contributions means

Elective Deferral Contributions
Matching Contributions
Discretionary Contributions
Voluntary Contributions
Rollover Contributions

as set out in Article III, unless the context clearly indicates only specific
contributions are meant.

Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that are under common control. A Controlled Group
includes any group of corporations, trades, or businesses, whether or not
incorporated, which is either a parent-subsidiary group, a brother-sister group,
or a combined group within the meaning of Code Section 414(b), Code Section
414(c) and regulations thereunder and, for purposes of determining contribution
limitations under the CONTRIBUTION LIMITATION SECTION of Article III, as
modified by Code Section 415(h) and, for the purpose of identifying Leased
Employees, as modified by Code Section 144(a)(3). The term Controlled Group, as
it is used in this Plan, shall include the term Affiliated Service Group and any
other employer required to be aggregated with the Employer under Code Section
414(o) and the regulations thereunder.

Custodial Agreement means an agreement which establishes custodial accounts
under this Plan which meet the requirements of Code Section 401(f).

Custodian means the party or parties named in the Custodial Agreement or any
successors thereto, provided that the custodian meets the requirements of Code
Section 401(f). The term Custodian as it is used in this Plan is deemed to
include the plural unless the context clearly indicates the singular is meant.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

Discretionary Contributions means discretionary contributions made by the
Employer to fund this Plan. See the EMPLOYER CONTRIBUTIONS SECTION of
Article III.

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the Employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.



--------------------------------------------------------------------------------



 



Net earnings shall be determined with regard to the deduction allowed to the
Employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

Elective Deferral Contributions means contributions made by the Employer to fund
this Plan in accordance with elective deferral agreements between Eligible
Employees and the Employer.

Elective deferral agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III.

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.

Eligibility Break in Service means an Eligibility Computation Period in which an
Employee is credited with 500 or fewer Hours-of-Service and is not employed by
the Employer on the last day of the Plan Year. An Employee incurs an Eligibility
Break in Service on the last day of an Eligibility Computation Period in which
he has an Eligibility Break in Service.

Eligibility Computation Period means a consecutive 12-month period. The first
Eligibility Computation Period begins on an Employee’s Employment Commencement
Date. Later Eligibility Computation Periods shall be consecutive 12-month
periods ending on the last day of each Plan Year that begins after his
Employment Commencement Date.

To determine an Eligibility Computation Period after an Eligibility Break in
Service, the Plan shall use the consecutive 12-month period beginning on an
Employee’s Reemployment Commencement Date as if his Reemployment Commencement
Date were his Employment Commencement Date.

Eligibility Service means one year of service for each Eligibility Computation
Period that has ended and in which an Employee is credited with at least 1,000
Hours-of-Service.

However, Eligibility Service is modified as follows:

An Employee’s Eligibility Service, accumulated before an Eligibility Break in
Service, shall be excluded if:



  (a)   his Vesting Percentage is zero, and     (b)   his latest period of
consecutive Eligibility Breaks in Service equals or exceeds the greater of
(i) five years, or (ii) his prior Eligibility Service (disregarding any
Eligibility Service that was excluded because of a previous period of
Eligibility Breaks in Service).

Service with a Predecessor Employer which did not maintain this Plan included:

An Employee’s service prior to August 22, 2002 with The Limited or an affiliate
of The Limited shall be included as service with the Employer. An Employee’s
service with such Predecessor Employer shall be counted only if service
continued with the Employer without interruption. This service excludes service
performed while a proprietor or partner.

Period of Military Duty included:

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting
Hours-of-Service during the Period of Military Duty, an Hour-of-Service



--------------------------------------------------------------------------------



 



shall be credited (without regard to the 501 Hour-of-Service limitation) for
each hour an Employee would normally have been scheduled to work for the
Employer during such period.

Controlled Group service included:

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

Eligible Employee means any Employee of the Employer, and any Adopting Employer
except an Employee of Too Sourcing Hong Kong Limited, who meets the following
requirements. His employment classification with the Employer is all of the
following:

Nonbargaining class. Not represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in section 1.410(b)-9 of the
regulations. For this purpose, the term “employee representatives” does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer.

Not a nonresident alien, within the meaning of Code Section 7701(b)(1)(B), who
receives no earned income, within the meaning of Code Section 911(d)(2), from
the Employer which constitutes income from sources within the United States,
within the meaning of Code Section 861(a)(3), or who receives such earned income
but it is all exempt from income tax in the United States under the terms of an
income tax convention.

Not a Leased Employee.

Not an Employee who became an Employee as the result of a Code Section
410(b)(6)(C) transaction. These Employees will be excluded during the period
beginning on the date of the transaction and ending on the last day of the first
Plan Year after the date of the transaction. A Code Section 410(b)(6)(C)
transaction is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a trade or business.

Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a) or a qualified
trust described in Code Section 401(a), that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code
Section 401(a)(9); (iii) any hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV) received after December 31, 1998; (iv) the portion
of any other distribution(s) that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); and (v) any other distribution(s) that is reasonably
expected to total less than $200 during a year.

Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.



--------------------------------------------------------------------------------



 



The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraph as
provided in Code Section 414(n) or (o).

Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer. This will also include any successor
corporation or firm of the Employer which shall, by written agreement, assume
the obligations of this Plan or any Predecessor Employer which maintained this
Plan.

Employer Contributions means

Elective Deferral Contributions
Matching Contributions
Discretionary Contributions

as set out in Article III and contributions made by the Employer to fund this
Plan in accordance with the provisions of the MODIFICATION OF CONTRIBUTIONS
SECTION of Article XI, unless the context clearly indicates only specific
contributions are meant.

Employment Commencement Date means the date an Employee first performs an
Hour-of-Service.

Entry Date means the date an Employee first enters the Plan as an Active
Participant. See the ACTIVE PARTICIPANT SECTION of Article II.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Fiscal Year means the Primary Employer’s taxable year. The last day of the
Fiscal Year is January 31.

Forfeiture means the part, if any, of a Participant’s Account that is forfeited.
See the FORFEITURES SECTION of Article III.

Forfeiture Date means, as to a Participant, the date the Participant incurs five
consecutive Vesting Breaks in Service.

Highly Compensated Employee means any Employee who:



  (a)   was a 5-percent owner at any time during the year or the preceding year,
or     (b)   for the preceding year had compensation from the Employer in excess
of $80,000 and, if the Employer so elects, was in the top-paid group for the
preceding year. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.

In determining who is a Highly Compensated Employee, the Employer makes a
top-paid group election. The effect of this election is that an Employee (who is
not a 5-percent owner at any time during the determination year or the



--------------------------------------------------------------------------------



 



look-back year) with compensation in excess of $80,000 (as adjusted) for the
look-back year is a Highly Compensated Employee only if the Employee was in the
top-paid group for the look-back year. In determining who is a Highly
Compensated Employee, the Employer does not make a calendar year data election.

Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by the Employer. If the Employer makes one
election, the Employer is not required to make the other. If both elections are
made, the look-back year in determining the top-paid group must be the calendar
year beginning with or within the look-back year. These elections must apply
consistently to the determination years of all plans maintained by the Employer
which reference the highly compensated employee definition in Code
Section 414(q), except as provided in Internal Revenue Service Notice 97-45 (or
superseding guidance). The consistency requirement will not apply to
determination years beginning with or within the 1997 calendar year, and for
determination years beginning on or after January 1, 1998 and before January 1,
2000, satisfaction of the consistency requirement is determined without regard
to any nonretirement plans of the Employer.

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.

Hour-of-Service means the following:



  (a)   Each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer during the applicable computation period.    
(b)   Each hour for which an Employee is paid, or entitled to payment, by the
Employer because of a period of time in which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding
provisions of this subparagraph (b), no credit will be given to the Employee:



  (1)   for more than 501 Hours-of-Service under this subparagraph (b) because
of any single continuous period in which the Employee performs no duties
(whether or not such period occurs in a single computation period); or     (2)  
for an Hour-of-Service for which the Employee is directly or indirectly paid, or
entitled to payment, because of a period in which no duties are performed if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s or workmen’s compensation, or unemployment
compensation, or disability insurance laws; or     (3)   for an Hour-of-Service
for a payment which solely reimburses the Employee for medical or medically
related expenses incurred by him.

For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of



--------------------------------------------------------------------------------



 



whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular employees or are on behalf of a group of employees
in the aggregate.



  (c)   Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours-of-Service shall not
be credited both under subparagraph (a) or subparagraph (b) above (as the case
may be) and under this subparagraph (c). Crediting of Hours-of-Service for back
pay awarded or agreed to with respect to periods described in subparagraph
(b) above will be subject to the limitations set forth in that subparagraph.

For Employees whose Hours-of-Service cannot be determined without undue
administrative difficulty, Hours-of-Service shall be determined on the basis of
weeks worked. An Employee shall be credited with 45 Hours-of-Service for each
week in which the Employee would otherwise be credited with at least one
Hour-of-Service.

The crediting of Hours-of-Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
hours of service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of hours of service to computation periods.

Hours-of-Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours-of-Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.

Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours-of-Service which otherwise would
normally have been credited to the Employee but for such absence, or in any case
in which such hours cannot be determined, eight Hours-of-Service per day of such
absence. The Hours-of-Service credited under this paragraph shall be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a break in service in that period; or in all other cases, in the
following computation period.

Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.

Insurer means Principal Life Insurance Company and any other insurance company
or companies named by the Trustee or Primary Employer.

Integration Level means, for a Participant, the Taxable Wage Base as in effect
on the latest Yearly Date.

If a Participant is also a participant in a plan of a Controlled Group member
which uses an integration level in determining the amount or allocation of
contributions, his Integration Level shall be adjusted based upon the ratio of
the Participant’s Compensation from the Employer to his total compensation from
the Employer and the Controlled Group member.

Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under the Trust Agreement and Custodial Agreement.



--------------------------------------------------------------------------------



 



The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Participant’s Account invested in a funding arrangement which
establishes one or more accounts or investment vehicles for such Participant
thereunder shall be credited with the gain or loss from such accounts or
investment vehicles. The part of a Participant’s Account which is invested in
other funding arrangements shall be credited with a proportionate share of the
gain or loss of such investments. The share shall be determined by multiplying
the gain or loss of the investment by the ratio of the part of the Participant’s
Account invested in such funding arrangement to the total of the Investment Fund
invested in such funding arrangement.

Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)



  (a)   who has the power to manage, acquire, or dispose of any assets of the
Plan;     (b)   who (i) is registered as an investment adviser under the
Investment Advisers Act of 1940; (ii) is not registered as an investment adviser
under such Act by reason of paragraph (1) of section 203A(a) of such Act, is
registered as an investment adviser under the laws of the state (referred to in
such paragraph (1)) in which it maintains its principal office and place of
business, and, at the time it last filed the registration form most recently
filed by it with such state in order to maintain its registration under the laws
of such state, also filed a copy of such form with the Secretary of Labor,
(iii) is a bank, as defined in that Act; or (iv) is an insurance company
qualified to perform services described in subparagraph (a) above under the laws
of more than one state; and     (c)   who has acknowledged in writing being a
fiduciary with respect to the Plan.

Late Retirement Date means the day of any month which is after a Participant’s
Normal Retirement Date and on which retirement benefits begin. If a Participant
continues to work for the Employer after his Normal Retirement Date, his Late
Retirement Date shall be the earliest day of the month on or after the date he
ceases to be an Employee. An earlier or a later Retirement Date may apply if the
Participant so elects. An earlier Retirement Date may apply if the Participant
is age 70 1/2. See the WHEN BENEFITS START SECTION of Article V.

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

A Leased Employee shall not be considered an employee of the recipient if:



  (a)   such employee is covered by a money purchase pension plan providing
(i) a nonintegrated employer contribution rate of at least 10 percent of
compensation, as defined in Code Section 415(c)(3), but for years beginning
before January 1 1998, including amounts contributed pursuant to a salary
reduction agreement which are excludible from the employee’s gross income under
Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b), (ii) immediate
participation, and (iii) full and immediate vesting, and     (b)   Leased
Employees do not constitute more than 20 percent of the recipient’s nonhighly
compensated work force.



--------------------------------------------------------------------------------



 



Matching Contributions means contributions made by the Employer to fund this
Plan which are contingent on a Participant’s Elective Deferral Contributions.
See the EMPLOYER CONTRIBUTIONS SECTION of Article III.

Maximum Integration Rate means the amount determined according to the following
schedule:

          INTEGRATION            MAXIMUM        LEVEL                    
INTEGRATION RATE  
100% of TWB
    5.7 %
Less than 100%, but more than 80% of TWB
    5.4 %
More than 20% of TWB, but not more than 80% of TWB
    4.3 %
Not more than 20% of TWB
    5.7 %

“TWB” as used in this definition means the Taxable Wage Base as in effect on the
latest Yearly Date.

On any date the portion of the rate of tax under Code Section 3111(a) (in effect
on the latest Yearly Date) which is attributable to old age insurance exceeds
5.7%, such rate shall be substituted for 5.7%. 5.4% and 4.3% shall be increased
proportionately.

Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.

Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.

The Named Fiduciary is the Administrative Committee.

Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.

Nonvested Account means the excess, if any, of a Participant’s Account over his
Vested Account.

Normal Retirement Age means the age at which the Participant’s normal retirement
benefit becomes nonforfeitable if he is an Employee. A Participant’s Normal
Retirement Age is 65.

Normal Retirement Date means the date the Participant reaches his Normal
Retirement Age. Unless otherwise provided in this Plan, a Participant’s
retirement benefits shall begin on a Participant’s Normal Retirement Date if he
has ceased to be an Employee on such date and has a Vested Account. Even if the
Participant is an Employee on his Normal Retirement Date, he may choose to have
his retirement benefit begin on such date. See the WHEN BENEFITS START SECTION
of Article V.

Owner-employee means a Self-employed Individual who, in the case of a sole
proprietorship, owns the entire interest in the unincorporated trade or business
for which this Plan is established. If this Plan is established for a
partnership, an Owner-employee means a Self-employed Individual who owns more
than 10 percent of either the capital interest or profits interest in such
partnership.

Parental Absence means an Employee’s absence from work:



  (a)   by reason of pregnancy of the Employee,     (b)   by reason of birth of
a child of the Employee,



--------------------------------------------------------------------------------



 



  (c)   by reason of the placement of a child with the Employee in connection
with adoption of such child by such Employee, or     (d)   for purposes of
caring for such child for a period beginning immediately following such birth or
placement.

Participant means either an Active Participant or an Inactive Participant.

Period of Military Duty means, for an Employee



  (a)   who served as a member of the armed forces of the United States, and    
(b)   who was reemployed by the Employer at a time when the Employee had a right
to reemployment in accordance with seniority rights as protected under
Chapter 43 of Title 38 of the U. S. Code,

the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.

Plan means the 401(k) savings plan of the Employer set forth in this document,
including any later amendments to it.

Plan Administrator means the person or persons who administer the Plan.

The Plan Administrator is the Administrative Committee.

Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.

Plan Year means a period beginning on a Yearly Date and ending on the day before
the next Yearly Date.

Predecessor Employer means a firm of which the Employer was once a part (e.g.,
due to a spinoff or change of corporate status) or a firm absorbed by the
Employer because of a merger or acquisition (stock or asset, including a
division or an operation of such company) which maintained this Plan or which is
named below:

The Limited

Primary Employer means Too, Inc.

Qualified Matching Contributions means Matching Contributions which are 100%
vested and subject to the distribution restrictions of Code Section 401(k) when
made. See the EMPLOYER CONTRIBUTIONS SECTION of Article III and the WHEN
BENEFITS START SECTION of Article V.

Qualifying Employer Securities means any security which is issued by the
Employer or any Controlled Group member and which meets the requirements of Code
Section 409(l) and ERISA Section 407(d)(5). This shall also include any
securities that satisfied the requirements of the definition when these
securities were assigned to the Plan.

Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Participants.



--------------------------------------------------------------------------------



 



Reemployment Commencement Date means the date an Employee first performs an
Hour-of-Service following an Eligibility Break in Service.

Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.

Retirement Date means the date a retirement benefit will begin and is a
Participant’s Normal or Late Retirement Date, as the case may be.

Rollover Contributions means the Rollover Contributions which are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.

Section 16 Person means (i) any member of the Board of Directors of the
Employer; (ii) the president, principal financial officer, principal accounting
officer (or, if there is no such accounting officer, the controller), any
vice-president in charge of a principal business unit, division or function, of
the Employer, any other officer of the Employer who performs a policy-making
function, or any other person who performs similar policy-making function for
the Employer; or (iii) any person who is the beneficial owner of more than 10%
of the Employer’s equity securities that are registered pursuant to Section 12
of the Securities Exchange Act of 1934. The chief financial officer of the
Employer shall designate those individuals who are Section 16 Persons and
deliver a list of the Section 16 Persons eligible to participate in the Plan to
the Custodian from time to time or at the request of the Custodian. Such list of
Section 16 Persons will be conclusive on the Custodian and the sole source of
determining who is a Section 16 Person, and the Custodian shall not be required
to further investigate whether a Participant is a Section 16 Person.

Self-employed Individual means, with respect to any Fiscal Year, an individual
who has Earned Income for the Fiscal Year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such Fiscal Year).

Taxable Wage Base means the contribution and benefit base under section 230 of
the Social Security Act.

Totally and Permanently Disabled means that a Participant is disabled, as a
result of sickness or injury, to the extent that he is prevented from engaging
in any substantial gainful activity, and is eligible for and receives a
disability benefit under Title II of the Federal Social Security Act or which
qualifies as a total disability as defined under the long term disability
benefit plan maintained by the Employer for periods after the disability
extension period.

Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.

Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement.

Trustee means the party or parties named in the applicable Trust Agreement. The
term Trustee as it is used in this Plan is deemed to include the plural unless
the context clearly indicates the singular is meant.

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account which is maintained under this
Plan shall be determined on the Valuation Date. In each Plan Year, the Valuation
Date shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, Insurer, or Custodian (whichever applies), assets of the
Investment Fund may be valued more frequently. These dates shall also be
Valuation Dates.



--------------------------------------------------------------------------------



 



Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is determined as follows.

If the Participant’s Vesting Percentage is 100%, his Vested Account equals his
Account.

If the Participant’s Vesting Percentage is less than 100%, his Vested Account
equals the sum of (a) and (b) below:



  (a)   The part of the Participant’s Account that results from Employer
Contributions made before a prior Forfeiture Date and all other Contributions
which were 100% vested when made.     (b)   The balance of the Participant’s
Account in excess of the amount in (a) above multiplied by his Vesting
Percentage.

If the Participant has withdrawn any part of his Account resulting from Employer
Contributions, other than the vested Employer Contributions included in
(a) above, the amount determined under this subparagraph (b) shall be equal to
P(AB + D) - D as defined below:



         P            The Participant’s Vesting Percentage.           
AB         The balance of the Participant’s Account in excess of the amount in
(a) above.  
         D            The amount of the withdrawal resulting from Employer
Contributions, other than the vested Employer Contributions included in
(a) above.

The Participant’s Vested Account is nonforfeitable.

Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 250 or fewer Hours-of-Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.

Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before October 1, 1999.

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions which
were not 100% vested when made.

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

      VESTING SERVICE VESTING (whole years) PERCENTAGE Less than 3      0 3  
 20 4    40 5     60 6     80 7 or more   100

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for a
Participant who is an Employee on the date he becomes Totally and Permanently
Disabled or dies shall be 100%. On and after May 10, 2000, the Vesting
Percentage for a Participant upon the occurrence of a Change in Control shall be
100%.



--------------------------------------------------------------------------------



 



If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour-of-Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.

Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 500 Hours-of-Service.

However, Vesting Service is modified as follows:

Rule of parity service excluded:

An Employee’s Vesting Service, accumulated before a Vesting Break in Service,
shall be excluded if:



  (a)   his Vesting Percentage is zero, and     (b)   his latest period of
consecutive Vesting Breaks in Service equals or exceeds the greater of (i) five
years, or (ii) his prior Vesting Service (disregarding any Vesting Service that
was excluded because of a previous period of Vesting Breaks in Service).

Service with a Predecessor Employer which did not maintain this Plan included:

An Employee’s service prior to August 22, 2002 with The Limited or an affiliate
of The Limited shall be included as service with the Employer. An Employee’s
service with such Predecessor Employer shall be counted only if service
continued with the Employer without interruption. This service excludes service
performed while a proprietor or partner.

Period of Military Duty included:

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting
Hours-of-Service during the Period of Military Duty, an Hour-of-Service shall be
credited (without regard to the 501 Hour-of-Service limitation) for each hour an
Employee would normally have been scheduled to work for the Employer during such
period.

Controlled Group service included:

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

Voluntary Contributions means the portion of the Participant’s Account resulting
from after-tax contributions made while a Participant of The Limited Plan that
were not required as a condition of employment, of participation, or for
obtaining additional benefits from the Employer Contributions. See the VOLUNTARY
CONTRIBUTIONS BY PARTICIPANTS SECTION of Article III.

Yearly Date means October 1, 1999 and each following January 1.

Years of Service means an Employee’s Vesting Service disregarding any
modifications which exclude service.



--------------------------------------------------------------------------------



 



ARTICLE II

PARTICIPATION

SECTION 2.01—ACTIVE PARTICIPANT.



  (a)   An Employee shall first become an Active Participant (begin active
participation in the Plan) on the first day of the month following the date on
which he is an Eligible Employee and meets both of the eligibility requirements
set forth below. This date is his Entry Date.



  (1)   He has completed one year of Eligibility Service before his Entry Date.
    (2)   He is age 21 or older.



      The requirements in items (1) and (2) above are waived on October 1, 1999
for Active Participants of The Limited Plan. This date shall be an Entry Date if
the Eligible Employee has met all the other eligibility requirements.        
Each Employee who was an Active Participant under the Plan on December 31, 2004
shall continue to be an Active Participant if he is still an Eligible Employee
on January 1, 2005 and his Entry Date shall not change.         If service with
a Predecessor Employer is counted for purposes of Eligibility Service, an
Employee shall be credited with such service on the date he becomes an Employee
and shall become an Active Participant on the earliest Monthly Date on which he
is an Eligible Employee and has met all of the eligibility requirements above.
This date is his Entry Date.         If a person has been an Eligible Employee
who has met all of the eligibility requirements above, but is not an Eligible
Employee on the date which would have been his Entry Date, he shall become an
Active Participant on the date he again becomes an Eligible Employee. This date
is his Entry Date.         In the event an Employee who is not an Eligible
Employee becomes an Eligible Employee, such Eligible Employee shall become an
Active Participant immediately if such Eligible Employee has satisfied the
eligibility requirements above and would have otherwise previously become an
Active Participant had he met the definition of Eligible Employee. This date is
his Entry Date.



  (b)   An Inactive Participant shall again become an Active Participant (resume
active participation in the Plan) on the date he again performs an
Hour-of-Service as an Eligible Employee. This date is his Reentry Date.        
Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.     (c)   A former Participant shall again become an Active
Participant (resume active participation in the Plan) on the date he again
performs an Hour-of-Service as an Eligible Employee. This date is his Reentry
Date.

     There shall be no duplication of benefits for a Participant under this Plan
because of more than one period as an Active Participant.

SECTION 2.02—INACTIVE PARTICIPANT.

     An Active Participant shall become an Inactive Participant (stop accruing
benefits under the Plan) on the earlier of the following:



--------------------------------------------------------------------------------



 



  (a)   the date the Participant ceases to be an Eligible Employee, or     (b)  
the effective date of complete termination of the Plan under Article VIII.



    An Employee or former Employee who was an Inactive Participant under the
Plan on December 31, 2004 shall continue to be an Inactive Participant on
January 1, 2005. Eligibility for any benefits payable to the Participant or on
his behalf and the amount of the benefits shall be determined according to the
provisions of the prior document, unless otherwise stated in this document.

SECTION 2.03—CESSATION OF PARTICIPATION.

     A Participant shall cease to be a Participant on the date he is no longer
an Eligible Employee and his Account is zero.

SECTION 2.04—ADOPTING EMPLOYERS - SINGLE PLAN.

     Each Controlled Group member, except Too Sourcing Hong Kong Limited, is an
Adopting Employer. Each Adopting Employer participates with the Employer in this
Plan.

     The Employer has the right to amend the Plan. An Adopting Employer does not
have the right to amend the Plan.

     If the Adopting Employer did not maintain its plan before its date of
adoption, its date of adoption shall be the Entry Date for any of its Employees
who have met the requirements in the ACTIVE PARTICIPANT SECTION of Article II as
of that date. Service with and Compensation from an Adopting Employer shall be
included as service with and Compensation from the Employer. Transfer of
employment, without interruption, between an Adopting Employer and another
Adopting Employer or the Employer shall not be considered an interruption of
service. The Employer’s Fiscal Year defined in the DEFINITIONS SECTION of
Article I shall be the Fiscal Year used in interpreting this Plan for Adopting
Employers.

     Contributions made by an Adopting Employer shall be treated as
Contributions made by the Employer. Forfeitures arising from those Contributions
shall be used for the benefit of all Participants.

     An employer shall not be an Adopting Employer if it ceases to be a
Controlled Group member. Such an employer may continue a retirement plan for its
Employees in the form of a separate document.

     If (i) an employer ceases to be an Adopting Employer and (ii) the Adopting
Employer does not continue a retirement plan for the benefit of its Employees,
partial termination may result and the provisions of Article VIII shall apply.

ARTICLE III

CONTRIBUTIONS

SECTION 3.01—EMPLOYER CONTRIBUTIONS.

     Employer Contributions shall be made without regard to current or
accumulated net income, earnings or profits of the Employer. Notwithstanding the
foregoing, the Plan shall continue to be designed to qualify as a profit sharing
plan for purposes of Code Sections 401(a), 402, 412, and 417. Such Contributions
shall be equal to the Employer Contributions as described below:



  (a)   The amount of each Elective Deferral Contribution for a Participant
shall be equal to a portion of Compensation as specified in the elective
deferral agreement. An Employee who is eligible to participate in the Plan may
file an elective deferral agreement with the Employer. The Participant shall
modify or terminate the elective



--------------------------------------------------------------------------------



 



      deferral agreement by filing a new elective deferral agreement. The
elective deferral agreement may not be made retroactively and shall remain in
effect until modified or terminated.         The elective deferral agreement to
start or modify Elective Deferral Contributions shall be effective on the first
day of the first pay period following the pay period in which the Participant’s
Entry Date (Reentry Date, if applicable) or any following Monthly Date occurs.
The elective deferral agreement must be entered into on or before the date it is
effective.         The elective deferral agreement to stop Elective Deferral
Contributions may be entered into on any date. Such elective deferral agreement
shall be effective on the first day of the pay period following the pay period
in which the elective deferral agreement is entered into.         Elective
Deferral Contributions must be a whole percentage of Compensation and cannot be
less than 1% nor more than 50% of Compensation.         Elective Deferral
Contributions are fully (100%) vested and nonforfeitable.         For a given
Plan Year, employees whose annual base salary is $130,000 or greater as of the
November 1 of the preceding Plan Year are not eligible for Elective Deferral
Contributions for such Plan Year. However, any Employee who is excluded from
eligibility for Elective Deferral Contributions due to the $130,000 limitation
but would otherwise be eligible and such Employee has a decrease in annual base
salary below $130,000 during the current Plan Year, such individual will be
eligible to make Elective Deferral Contributions on the next Monthly Date.



  (b)   The Employer shall make Matching Contributions in an amount equal to
100% of Elective Deferral Contributions. Elective Deferral Contributions which
are over 4% of Compensation won’t be matched.         Matching Contributions are
calculated based on Elective Deferral Contributions and Compensation for the pay
period. Matching Contributions are made for all persons who were Active
Participants at any time during that pay period.



  (2)   The Employer may make additional Matching Contributions if the total
Matching Contributions determined below are greater than the amount of Matching
Contributions determined in (1) above for the Plan Year. Additional Matching
Contributions, if any, shall be made for all persons who were Active
Participants at any time during the Plan Year.         Total Matching
Contributions for the Plan Year shall be a percentage of Elective Deferral
Contributions and shall be calculated based on Elective Deferral Contributions
and Compensation for the Plan Year. The percentage shall be determined by the
Employer. The percentage must be equal to or greater than the percentage
specified in (1) above.         Elective Deferral Contributions which are over a
percentage of Compensation won’t be matched. The percentage is the percentage
specified in (1) above or a greater percentage as determined by the Employer.  
      The amount of additional Matching Contributions, if any, shall be
determined by subtracting the Matching Contributions determined in (1) above for
the Plan Year from total Matching Contributions for the Plan Year.



      For a given Plan Year, employees whose annual base salary is $130,000 or
greater as of the November 1 of the preceding Plan Year are not eligible for
Matching Contributions for such Plan Year. However, any Employee



--------------------------------------------------------------------------------



 



      who is excluded from eligibility for Matching Contributions due to the
$130,000 limitation but would otherwise be eligible and such Employee has a
decrease in annual base salary below $130,000 during the current Plan Year, such
individual will be eligible for Matching Contributions.         Matching
Contributions made before January 1, 2005 are 100% vested except for those
Participants who terminated employment prior to January 1, 2005, which will
follow the prior schedule. Matching Contributions made on and after January 1,
2005 are Qualified Matching Contributions. These Contributions are 100% vested
and subject to the distribution restrictions of Code Section 401(k) when made.  
  (c)   Discretionary Contributions may be made for each Plan Year in an amount
determined by the Employer.         Discretionary Contributions are subject to
the Vesting Percentage.

     No Participant shall be permitted to have Elective Deferral Contributions,
as defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan,
or any other qualified plan maintained by the Employer, during any taxable year,
in excess of the dollar limitation contained in Code Section 402(g) in effect at
the beginning of such taxable year.

     An elective deferral agreement (or change thereto) must be made in such
manner and in accordance with such rules as the Employer may prescribe
(including by means of voice response or other electronic system under
circumstances the Employer permits) and may not be made retroactively.

     Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

     The Employer may make all or any portion of the following Contributions,
which are to be invested in Qualifying Employer Securities, to the Trustee in
the form of Qualifying Employer Securities:

     Discretionary Contributions

     A portion of the Plan assets resulting from Employer Contributions (but not
more than the original amount of those Contributions) may be returned if the
Employer Contributions are made because of a mistake of fact or are more than
the amount deductible under Code Section 404 (excluding any amount which is not
deductible because the Plan is disqualified). The amount involved must be
returned to the Employer within one year after the date the Employer
Contributions are made by mistake of fact or the date the deduction is
disallowed, whichever applies. Except as provided under this paragraph and
Article VIII, the assets of the Plan shall never be used for the benefit of the
Employer and are held for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and for defraying reasonable expenses of
administering the Plan.

SECTION 3.01A—VOLUNTARY CONTRIBUTIONS BY PARTICIPANTS.

     No Voluntary Contributions may be made on or after October 1, 1999.

     The part of the Participant’s Account resulting from Voluntary
Contributions is fully (100%) vested and nonforfeitable at all times.

SECTION 3.01B—ROLLOVER CONTRIBUTIONS.

     A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:



  (a)   The Contribution is of amounts distributed from a plan that satisfies
the requirements of Code Section 401(a) or from a “conduit” individual
retirement account described in Code Section 408(d)(3)(A). In the case of an



--------------------------------------------------------------------------------



 



      Inactive Participant, the Contribution must be of an amount distributed
from another plan of the Employer, or a plan of a Controlled Group member, that
satisfies the requirements of Code Section 401(a).

  (b)   The Contribution is of amounts that the Code permits to be transferred
to a plan that meets the requirements of Code Section 401(a).     (c)   The
Contribution is made in the form of a direct rollover under Code Section
401(a)(31) or is a rollover made under Code Section 402(c) or 408(d)(3)(A)
within 60 days after the Eligible Employee or Inactive Participant receives the
distribution.     (d)   The Eligible Employee or Inactive Participant furnishes
evidence satisfactory to the Plan Administrator that the proposed rollover meets
conditions (a), (b), and (c) above.

     A Rollover Contribution shall be allowed in cash only and must be made
according to procedures set up by the Plan Administrator.

     If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.

     Rollover Contributions made by an Eligible Employee or an Inactive
Participant shall be credited to his Account. The part of the Participant’s
Account resulting from Rollover Contributions is fully (100%) vested and
nonforfeitable at all times. A separate accounting record shall be maintained
for that part of his Rollover Contributions consisting of voluntary
contributions which were deducted from the Participant’s gross income for
Federal income tax purposes.

SECTION 3.02—FORFEITURES.

     The Nonvested Account of a Participant shall be forfeited as of the earlier
of the following:



  (a)   the date the Participant dies (if prior to such date he had ceased to be
an Employee), or



  (b)   the Participant’s Forfeiture Date.

     All or a portion of a Participant’s Nonvested Account shall be forfeited
before such earlier date if, after he ceases to be an Employee, he receives, or
is deemed to receive, a distribution of his entire Vested Account or a
distribution of his Vested Account derived from Employer Contributions which
were not 100% vested when made, under the RETIREMENT BENEFITS SECTION of
Article V, the VESTED BENEFITS SECTION of Article V, or the SMALL AMOUNTS
SECTION of Article X. The forfeiture shall occur as of the date the Participant
receives, or is deemed to receive, the distribution. If a Participant receives,
or is deemed to receive, his entire Vested Account, his entire Nonvested Account
shall be forfeited. If a Participant receives a distribution of his Vested
Account from Employer Contributions which were not 100% vested when made, but
less than his entire Vested Account from such Contributions, the amount to be
forfeited shall be determined by multiplying his Nonvested Account from such
Contributions by a fraction. The numerator of the fraction is the amount of the
distribution derived from Employer Contributions which were not 100% vested when
made and the denominator of the fraction is his entire Vested Account derived
from such Contributions on the date of distribution.

     A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of
this article.

     Forfeitures shall be determined at least once during each Plan Year.
Forfeitures may first be used to pay administrative expenses. Forfeitures of
Matching Contributions which relate to excess amounts as provided in the EXCESS
AMOUNTS SECTION of this article, which have not been used to pay administrative
expenses, shall be applied to reduce the earliest Employer Contributions made
after the Forfeitures are determined. Any other Forfeitures which have not been
used to pay



--------------------------------------------------------------------------------



 



administrative expenses shall be applied to reduce the earliest Employer
Contributions made after the Forfeitures are determined. Upon their application
to reduce Employer Contributions, Forfeitures shall be deemed to be Employer
Contributions.

     If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all or a portion of his Nonvested Account to be
forfeited, he shall have the right to repay to the Plan the entire amount of the
distribution he received (excluding any amount of such distribution resulting
from Contributions which were 100% vested when made). The repayment must be made
in a single sum (repayment in installments is not permitted) before the earlier
of the date five years after the date he again becomes an Eligible Employee or
the end of the first period of five consecutive Vesting Breaks in Service which
begin after the date of the distribution.

     If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account which was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution, or only received a distribution of Contributions which
were 100% vested when made, and he again performs an Hour-of-Service as an
Eligible Employee within the repayment period, the Plan Administrator shall
restore the Participant’s Account as if he had made a required repayment on the
date he performed such Hour-of-Service. Restoration of the Participant’s Account
shall include restoration of all Code Section 411(d)(6) protected benefits with
respect to that restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.

     The Plan Administrator shall restore the Participant’s Account by the close
of the Plan Year following the Plan Year in which repayment is made. Permissible
sources for the restoration of the Participant’s Account are Forfeitures or
special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.

     If the Plan Administrator cannot ascertain the whereabouts of any person to
whom a payment is due under the Plan, the Plan Administrator may place the
amount of the payment in a segregated account. If a segregated account is an
interest bearing account, the interest, which may be net of expenses, shall be
credited to the segregated account. If a segregated account holds The Limited
Stock, any dividends may be treated as earnings of the Trust Fund or of the
segregated account, at the option of the Plan Administrator. After two years
from the date such payment is due, the Plan Administrator may mail a notice of
the payment to the last known address of such person as shown on the records of
the Plan and all affiliates. If such person has not made claim for the payment
within three months after the date of the mailing of the notice or if the notice
is returned undeliverable, then the payment and all remaining payments which
would otherwise be due to such person shall be canceled and treated as a
Forfeiture. If such person later makes a claim for payment, the amount so
canceled shall be restored and paid to such person, adjusted for any gains or
losses.

SECTION 3.03—ALLOCATION.

     Elective Deferral Contributions are calculated based on Compensation for
the pay period. Such Contributions shall be allocated when made and credited to
the Participant’s Account. Elective Deferral Contributions are made for all
persons who were Active Participants at any time during that pay period.

     Matching Contributions are calculated based on Elective Deferral
Contributions and Compensation for the pay period. Such Contributions shall be
allocated when made and credited to the person’s Account. Matching Contributions
are made for all persons who were Active Participants at any time during that
pay period. Additional Matching Contributions are made for all persons who were
Active Participants at any time during Plan Year.



--------------------------------------------------------------------------------



 



     A person meets the allocation requirements for Discretionary Contributions
if he is an Active Participant on the last day of the Plan Year and has at least
500 Hours-of-Service during the latest Accrual Computation Period ending on or
before that date.

     Subject to the overall permitted disparity limits, Discretionary
Contributions shall be allocated as of the last day of the Plan Year using
Annual Compensation for the Plan Year. The amount allocated shall be determined
as follows:



  (a)   The Employer shall allocate Discretionary Contributions for Active
Participants with less than five years of Vesting Service to the Trust Fund, in
cash (or other property, to the extent permitted by law), for each Plan Year
during which this Plan is in effect, an amount equal to (i) the sum of (A) 3% of
Annual Compensation not in excess of the Taxable Wage Base and (B) 6% of Annual
Compensation in excess of the Taxable Wage Base for all Active Participants who
complete 500 Hours-of-Service during the Plan Year and are Active Participants
on the last day of the calendar year, or (ii) such other greater or lesser
amount as the Employer, in its absolute discretion, shall determine prior to the
date on which the Discretionary Contributions are required to be allocated. The
Employer will notify the Trustee, in writing, of the amount of the Discretionary
Contributions for each group of Active Participants for each Plan Year.
Discretionary Contributions shall be allocated to the Account of all persons who
complete 500 Hours-of-Service during the Plan Year and are Active Participants
on the last day of the calendar year (i) first, by allocating such Discretionary
Contributions to each Active Participant having Annual Compensation in excess of
the Taxable Wage Base according to the relative amounts of such excess Annual
Compensation, but in no event more than the lesser of 3% or the base
contribution of such excess Annual Compensation and (ii) second, by allocating
the remaining Discretionary Contributions to all Active Participants according
to their relative amounts of Annual Compensation. For purposes of this section,
the term “base contribution percentage” means the percentage of Annual
Compensation allocated to an Active Participant as a Discretionary Contribution
with respect to Annual Compensation not in excess of the Taxable Wage Base.    
(b)   The Employer shall allocate Discretionary Contributions for Active
Participants with five or more years of Vesting Service to the Trust Fund in
cash for each Plan Year during which this Plan is in effect an amount equal to
(a) 1% of Annual Compensation for all for all Active Participants who complete
500 Hours-of-Service during the Plan Year, are Active Participants on the last
day of the calendar year and have completed five or more years of Vesting
Service as of the last day of the Plan Year, or (b) such greater or lesser
amount as the Employer, in its absolute discretion, shall determine prior to the
date on which the Discretionary Contributions are required to be allocated.
Discretionary Contributions shall be allocated to the Account of all persons who
complete 500 Hours-of-Service during the Plan Year, are Active Participants on
the last day of the calendar year and have completed five or more years of
Vesting Service as of the last day of the Plan Year, according to their relative
amounts of Annual Compensation.

CUMULATIVE PERMITTED DISPARITY LIMIT: Effective for Plan Years beginning on or
after January 1, 1995, the cumulative permitted disparity limit for a person is
35 total cumulative permitted disparity years. Total cumulative permitted
disparity years means the number of years credited to the person for allocation
or accrual purposes under this Plan, any other qualified plan or simplified
employee pension plan (whether or not terminated) ever maintained by the
Employer or any other employer required to be aggregated with the Employer under
Code Sections 414(b), (c), (m), or (o). For purposes of determining the person’s
cumulative permitted disparity limit, all years ending in the same calendar year
are treated as the same year. If the person has not benefited under a defined
benefit or target benefit plan maintained for any year beginning on or after
January 1, 1994, the person has no cumulative permitted disparity limit.

     If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization which are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.



--------------------------------------------------------------------------------



 



SECTION 3.04—CONTRIBUTION LIMITATION.



  (a)   Definitions. For the purpose of determining the contribution limitation
set forth in this section, the following terms are defined.         Annual
Additions means the sum of the following amounts credited to a Participant’s
account for the Limitation Year:



  (1)   employer contributions;     (2)   employee contributions; and     (3)  
forfeitures.



      Annual Additions to a defined contribution plan shall also include the
following:



  (4)   amounts allocated, after March 31, 1984, to an individual medical
account, as defined in Code Section 415(l)(2), which are part of a pension or
annuity plan maintained by the Employer,     (5)   amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits,
allocated to the separate account of a key employee, as defined in the course of
employment with the Employer maintaining the plan to the extent that the amounts
are includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in section 1.62-2(c) of the regulations)), and excluding the
following:     (1)   employer contributions to a plan of deferred compensation
which are not included in the Employee’s gross income for the taxable year in
which contributed, or employer contributions under a simplified employee pension
plan, or any distributions from a plan of deferred compensation;     (2)  
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;    
(3)   amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and     (4)   other amounts which
received special tax benefits, or contributions made by the Employer (whether or
not under a salary reduction agreement) towards the purchase of an annuity
contract described in Code Section 403(b) (whether or not the contributions are
actually excludible from the gross income of the Employee).



      For any Self-employed Individual, Compensation shall mean Earned Income.  
      For purposes of applying the limitations of this section, Compensation for
a Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year.         For Limitation Years beginning after
December 31, 1997, for purposes of applying the limitations of this section,
Compensation paid or made available during such Limitation Year shall include
any elective deferral



--------------------------------------------------------------------------------



 

'

      (as defined in Code Section 402(g)(3)), and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
Section 125, 132(f)(4), or 457.         Defined Contribution Dollar Limitation
means, for Limitation Years beginning after December 31, 1994, $30,000, as
adjusted under Code Section 415(d).         Employer means the employer that
adopts this Plan, and all members of a controlled group of corporations (as
defined in Code Section 414(b) as modified by Code Section 415(h)), all commonly
controlled trades or businesses (as defined in Code Section 415(c) as modified
by Code Section 415(h)) or affiliated service groups (as defined in Code
Section 414(m)) of which the adopting employer is a part, and any other entity
required to be aggregated with the employer pursuant to regulations under Code
Section 414(o).         Excess Amount means the excess of the Participant’s
Annual Additions for the Limitation Year over the Maximum Permissible Amount.  
      Limitation Year means the consecutive 12-month period ending on the last
day of each Plan Year, including corresponding consecutive 12-month periods
before October 1, 1999.         If the Limitation Year is other than the
calendar year, execution of this Plan (or any amendment to this Plan changing
the Limitation Year) constitutes the Employer’s adoption of a written resolution
electing the Limitation Year. If the Limitation Year is amended to a different
consecutive 12-month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.         Maximum Permissible
Amount means the maximum Annual Addition that may be contributed or allocated to
a Participant’s Account under the Plan for any Limitation Year. This amount
shall not exceed the lesser of:



  (1)   The Defined Contribution Dollar Limitation, or     (2)   25 percent of
the Participant’s Compensation for the Limitation Year.



      The compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition under Code Section
415(l)(1) or 419A(d)(2).



      If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

Number of months in the short Limitation Year
12



  (b)   If the Participant does not participate in, and has never participated
in, another qualified plan maintained by the Employer or a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415(l)(2), maintained by the
Employer, or a simplified employee pension, as defined in Code Section 408(k),
maintained by the Employer, which provides an Annual Addition, the amount of
Annual Additions which may be credited to the Participant’s Account for any
Limitation Year shall not exceed the lesser of the Maximum Permissible Amount or
any other limitation contained in this Plan. If the Employer Contribution that
would otherwise be contributed or allocated to the Participant’s Account would
cause the Annual Additions for the Limitation Year to exceed the Maximum



--------------------------------------------------------------------------------



 



      Permissible Amount, the amount contributed or allocated shall be reduced
so that the Annual Additions for the Limitation Year will equal the Maximum
Permissible Amount.     (c)   Prior to determining the Participant’s actual
Compensation for the Limitation Year, the Employer may determine the Maximum
Permissible Amount for a Participant on the basis of a reasonable estimation of
the Participant’s Compensation for the Limitation Year, uniformly determined for
all Participants similarly situated.     (d)   As soon as is administratively
feasible after the end of the Limitation Year, the Maximum Permissible Amount
for the Limitation Year will be determined on the basis of the Participant’s
actual Compensation for the Limitation Year.     (e)   If a reasonable error in
estimating a Participant’s Compensation for the Limitation Year, a reasonable
error in determining the amount of elective deferrals (within the meaning of
Code Section 402(g)(3)) that may be made with respect to any individual under
the limits of Code Section 415, or under other facts and circumstances allowed
by the Internal Revenue Service, there is an Excess Amount, the excess will be
disposed of as follows:



  (1)   Any Elective Deferral Contributions that are not the basis for Matching
Contributions (plus attributable earnings), to the extent they would reduce the
Excess Amount, will be distributed to the Participant.     (2)   If after the
application of (1) above an Excess Amount still exists, any Elective Deferral
Contributions that are the basis for Matching Contributions (plus attributable
earnings), to the extent they would reduce the Excess Amount, will be
distributed to the Participant. Concurrently with the distribution of such
Elective Deferral Contributions, any Matching Contributions which relate to any
Elective Deferral Contributions distributed in the preceding sentence, to the
extent such application would reduce the Excess Amount, will be applied as
provided in (3) or (4) below:     (3)   If after the application of (2) above an
Excess Amount still exists, and the Participant is covered by the Plan at the
end of the Limitation Year, the Excess Amount in the Participant’s Account will
be used to reduce Employer Contributions for such Participant in the next
Limitation Year, and each succeeding Limitation Year if necessary.     (4)   If
after the application of (2) above an Excess Amount still exists, and the
Participant is not covered by the Plan at the end of the Limitation Year, the
Excess Amount will be held unallocated in a suspense account. The suspense
account will be applied to reduce future Employer Contributions for all
remaining Participants in the next Limitation Year, and each succeeding
Limitation Year if necessary.     (5)   If a suspense account is in existence at
any time during a Limitation Year pursuant to this (e), it will participate in
the allocation of investment gains or losses. If a suspense account is in
existence at any time during a particular Limitation Year, all amounts in the
suspense account must be allocated and reallocated to Participant’s Accounts
before any Employer Contributions may be made to the Plan for that Limitation
Year. Excess Amounts held in a suspense account may not be distributed to
Participants or former Participants.



  (f)   This (f) applies if, in addition to this Plan, the Participant is
covered under another qualified defined contribution plan maintained by the
Employer, a welfare benefit fund maintained by the Employer, an individual
medical account maintained by the Employer, or a simplified employee pension
maintained by the Employer which provides an Annual Addition during any
Limitation Year. The Annual Additions which may be credited to a Participant’s
Account under this Plan for any such Limitation Year will not exceed the Maximum
Permissible Amount, reduced by the Annual Additions credited to a Participant’s
account under the other qualified defined contribution plans, welfare benefit
funds, individual medical accounts, and simplified employee pensions for the
same Limitation Year. If the Annual Additions with respect to the Participant
under



--------------------------------------------------------------------------------



 



     ther qualified defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pensions maintained by the
Employer are less than the Maximum Permissible Amount, and the Employer
Contribution that would otherwise be contributed or allocated to the
Participant’s Account under this Plan would cause the Annual Additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the Annual Additions under all such plans and funds for
the Limitation Year will equal the Maximum Permissible Amount. If the Annual
Additions with respect to the Participant under such other qualified defined
contribution plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions in the aggregate are equal to or greater than the
Maximum Permissible Amount, no amount will be contributed or allocated to the
Participant’s Account under this Plan for the Limitation Year.     (g)   Prior
to determining the Participant’s actual Compensation for the Limitation Year,
the Employer may determine the Maximum Permissible Amount for a Participant in
the manner described in (c) above.     (h)   As soon as administratively
feasible after the end of the Limitation Year, the Maximum Permissible Amount
for the Limitation Year will be determined on the basis of the Participant’s
actual Compensation for the Limitation Year.     (i)   If pursuant to (h) above
or as a result of the allocation of forfeitures or as a result of a reasonable
error in determining the amount of elective deferrals (within the meaning of
Code Section 402(g)(3)) that may be made with respect to any individual under
the limits of Code Section 415, a Participant’s Annual Additions under this Plan
and such other plans would result in an Excess Amount for a Limitation Year, the
Excess Amount will be deemed to consist of the Annual Additions last allocated,
except that Annual Additions attributable to a simplified employee pension will
be deemed to have been allocated first, followed by Annual Additions to a
welfare benefit fund or individual medical account, regardless of the actual
allocation date.     (j)   If an Excess Amount was allocated to a Participant on
an allocation date of this Plan which coincides with an allocation date of
another plan, the Excess Amount attributed to this Plan will be the product of:



  (1)   the total Excess Amount allocated as of such date, times     (2)   the
ratio of (i) the Annual Addition allocated to the Participant for the Limitation
Year as of such date under this Plan to (ii) the total Annual Additions
allocated to the Participant for the Limitation Year as of such date under this
and all other qualified defined contribution plans.



  (k)   Any Excess Amount attributed to this Plan will be disposed of in the
manner described in (e) above.

SECTION 3.05—EXCESS AMOUNTS.



  (a)   Definitions. For the purposes of this section, the following terms are
defined:         ACP means the average (expressed as a percentage) of the
Contribution Percentages of the Eligible Participants in a group.         ADP
means the average (expressed as a percentage) of the Deferral Percentages of the
Eligible Participants in a group.         Aggregate Limit means the greater of:



  (1)   The sum of:



--------------------------------------------------------------------------------



 



  (i)   125 percent of the greater of the ADP of the Nonhighly Compensated
Employees for the prior Plan Year or the ACP of the Nonhighly Compensated
Employees under the plan subject to Code Section 401(m) for the Plan Year
beginning with or within the prior Plan Year of the cash or deferred
arrangement, and     (ii)   the lesser of 200 percent or 2 percent plus the
lesser of such ADP or ACP.



  (2)   The sum of:



  (i)   125 percent of the lesser of the ADP of the Nonhighly Compensated
Employees for the prior Plan Year or the ACP of the Nonhighly Compensated
Employees under the plan subject to Code Section 401(m) for the Plan Year
beginning with or within the prior Plan Year of the cash or deferred
arrangement, and     (ii)   the lesser of 200 percent or 2 percent plus the
greater of such ADP or ACP.



      If the Employer has elected to use the current year testing method, then,
in calculating the Aggregate Limit for a particular Plan Year, the Nonhighly
Compensated Employees’ ADP and ACP for that Plan Year, instead of the prior Plan
Year, is used.         Contribution Percentage means the ratio (expressed as a
percentage) of the Eligible Participant’s Contribution Percentage Amounts to the
Eligible Participant’s Compensation for the Plan Year (whether or not the
Eligible Participant was an Eligible Participant for the entire Plan Year). For
an Eligible Participant for whom such Contribution Percentage Amounts for the
Plan Year are zero, the percentage is zero.         Contribution Percentage
Amounts means the sum of the Participant Contributions and Matching
Contributions (that are not Qualified Matching Contributions taken into account
for purposes of the ADP Test) made under the Plan on behalf of the Eligible
Participant for the Plan Year. Such Contribution Percentage Amounts shall not
include Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the Contributions to which they relate are
Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. Under such rules as the Secretary of the Treasury shall
prescribe, in determining the Contribution Percentage the Employer may elect to
include Qualified Nonelective Contributions under this Plan which were not used
in computing the Deferral Percentage. The Employer may also elect to use
Elective Deferral Contributions in computing the Contribution Percentage so long
as the ADP Test is met before the Elective Deferral Contributions are used in
the ACP Test and continues to be met following the exclusion of those Elective
Deferral Contributions that are used to meet the ACP Test.         Deferral
Percentage means the ratio (expressed as a percentage) of Elective Deferral
Contributions under this Plan on behalf of the Eligible Participant for the Plan
Year to the Eligible Participant’s Compensation for the Plan Year (whether or
not the Eligible Participant was an Eligible Participant for the entire Plan
Year). The Elective Deferral Contributions used to determine the Deferral
Percentage shall include Excess Elective Deferrals (other than Excess Elective
Deferrals of Nonhighly Compensated Employees that arise solely from Elective
Deferral Contributions made under this Plan or any other plans of the Employer
or a Controlled Group member), but shall exclude Elective Deferral Contributions
that are used in computing the Contribution Percentage (provided the ADP Test is
satisfied both with and without exclusion of these Elective Deferral
Contributions). Under such rules as the Secretary of the Treasury shall
prescribe, the Employer may elect to include Qualified Nonelective Contributions
and Qualified Matching Contributions under this Plan in computing the Deferral
Percentage. For an Eligible Participant for whom such contributions on his
behalf for the Plan Year are zero, the percentage is zero.



--------------------------------------------------------------------------------



 



      Elective Deferral Contributions means any employer contributions made to a
plan at the election of a participant, in lieu of cash compensation, and shall
include contributions made pursuant to a salary reduction agreement or other
deferral mechanism. With respect to any taxable year, a participant’s Elective
Deferral Contributions are the sum of all employer contributions made on behalf
of such participant pursuant to an election to defer under any qualified cash or
deferred arrangement described in Code Section 401(k), any salary reduction
simplified employee pension plan described in Code Section 408(k)(6), any SIMPLE
IRA plan described in Code Section 408(p), any eligible deferred compensation
plan under Code Section 457, any plan described under Code Section 501(c)(18),
and any employer contributions made on behalf of a participant for the purchase
of an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions shall not include any deferrals
properly distributed as excess annual additions.         Eligible Participant
means, for purposes of determining the Deferral Percentage, any Employee who is
otherwise entitled to make Elective Deferral Contributions under the terms of
the Plan for the Plan Year. Eligible Participant means, for purposes of
determining the Contribution Percentage, any Employee who is eligible (i) to
make a Participant Contribution or an Elective Deferral Contribution (if the
Employer takes such contributions into account in the calculation of the
Contribution Percentage), or (ii) to receive a Matching Contribution (including
forfeitures) or a Qualified Matching Contribution. If a Participant Contribution
is required as a condition of participation in the Plan, any Employee who would
be a Participant in the Plan if such Employee made such a contribution shall be
treated as an Eligible Participant on behalf of whom no Participant
Contributions are made.         Excess Aggregate Contributions means, with
respect to any Plan Year, the excess of:



  (1)   The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over     (2)   The maximum
Contribution Percentage Amounts permitted by the ACP Test (determined by
hypothetically reducing contributions made on behalf of Highly Compensated
Employees in order of their Contribution Percentages beginning with the highest
of such percentages).



      Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.         Excess
Contributions means, with respect to any Plan Year, the excess of:



  (1)   The aggregate amount of employer contributions actually taken into
account in computing the Deferral Percentage of Highly Compensated Employees for
such Plan Year, over     (2)   The maximum amount of such contributions
permitted by the ADP Test (determined by hypothetically reducing contributions
made on behalf of Highly Compensated Employees in the order of the Deferral
Percentages, beginning with the highest of such percentages).



      Such determination shall be made after first determining Excess Elective
Deferrals.         Excess Elective Deferrals means those Elective Deferral
Contributions that are includible in a Participant’s gross income under Code
Section 402(g) to the extent such Participant’s Elective Deferral Contributions
for a taxable year exceed the dollar limitation under such Code section. Excess
Elective Deferrals shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article, under the Plan, unless such
amounts are distributed no later than the first April 15 following the close of
the Participant’s taxable year.



--------------------------------------------------------------------------------



 



      Matching Contributions means employer contributions made to this or any
other defined contribution plan, or to a contract described in Code
Section 403(b), on behalf of a participant on account of a Participant
Contribution made by such participant, or on account of a participant’s Elective
Deferral Contributions, under a plan maintained by the Employer or a Controlled
Group member.         Participant Contributions means contributions made to the
plan by or on behalf of a participant that are included in the participant’s
gross income in the year in which made and that are maintained under a separate
account to which the earnings and losses are allocated.         Qualified
Matching Contributions means Matching Contributions which are subject to the
distribution and nonforfeitability requirements under Code Section 401(k) when
made.         Qualified Nonelective Contributions means any employer
contributions (other than Matching Contributions) which an employee may not
elect to have paid to him in cash instead of being contributed to the plan and
which are subject to the distribution and nonforfeitability requirements under
Code Section 401(k) when made.     (b)   Excess Elective Deferrals. A
Participant may assign to this Plan any Excess Elective Deferrals made during a
taxable year of the Participant by notifying the Plan Administrator in writing
on or before the first following March 1 of the amount of the Excess Elective
Deferrals to be assigned to the Plan. A Participant is deemed to notify the Plan
Administrator of any Excess Elective Deferrals that arise by taking into account
only those Elective Deferral Contributions made to this Plan and any other plan
of the Employer or a Controlled Group member. The Participant’s claim for Excess
Elective Deferrals shall be accompanied by the Participant’s written statement
that if such amounts are not distributed, such Excess Elective Deferrals will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred. The Excess Elective Deferrals assigned to this
Plan cannot exceed the Elective Deferral Contributions allocated under this Plan
for such taxable year.         Notwithstanding any other provisions of the Plan,
Elective Deferral Contributions in an amount equal to the Excess Elective
Deferrals assigned to this Plan, plus any income and minus any loss allocable
thereto, shall be distributed no later than April 15 to any Participant to whose
Account Excess Elective Deferrals were assigned for the preceding year and who
claims Excess Elective Deferrals for such taxable year.         The Excess
Elective Deferrals shall be adjusted for income or loss. The income or loss
allocable to such Excess Elective Deferrals shall be equal to the income or loss
allocable to the Participant’s Elective Deferral Contributions for the taxable
year in which the excess occurred multiplied by a fraction. The numerator of the
fraction is the Excess Elective Deferrals. The denominator of the fraction is
the closing balance without regard to any income or loss occurring during such
taxable year (as of the end of such taxable year) of the Participant’s Account
resulting from Elective Deferral Contributions.         Any Matching
Contributions which were based on the Elective Deferral Contributions which are
distributed as Excess Elective Deferrals, plus any income and minus any loss
allocable thereto, shall be forfeited.     (c)   ADP Test. As of the end of each
Plan Year after Excess Elective Deferrals have been determined, the Plan must
satisfy the ADP Test. The ADP Test shall be satisfied using the prior year
testing method, unless the Employer has elected to use the current year testing
method.



  (1)   Prior Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ADP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:



--------------------------------------------------------------------------------



 



  (i)   The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or     (ii)   The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for the Plan Year:



  A.   shall not exceed the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and    
B.   the difference between such ADPs is not more than 2.



      If this is not a successor plan, for the first Plan Year the Plan permits
any Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent, unless the Employer has elected to use the Plan Year’s ADP for these
Eligible Participants.



  (2)   Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:



  (i)   The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or     (ii)   The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for the Plan Year:



  A.   shall not exceed the ADP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and     B.   the
difference between such ADP’s is not more than 2.



      If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.



      A Participant is a Highly Compensated Employee for a particular Plan Year
if he meets the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.         The Deferral Percentage for any
Eligible Participant who is a Highly Compensated Employee for the Plan Year and
who is eligible to have Elective Deferral Contributions (and Qualified
Nonelective Contributions or Qualified Matching Contributions, or both, if
treated as Elective Deferral Contributions for purposes of the ADP Test)
allocated to his account under two or more arrangements described in Code
Section 401(k) that are maintained by the Employer or a Controlled Group member
shall be determined as if such Elective Deferral Contributions (and, if
applicable, such Qualified Nonelective Contributions or Qualified Matching
Contributions, or both) were made under a single arrangement. If a Highly
Compensated Employee participates



--------------------------------------------------------------------------------



 



      in two or more cash or deferred arrangements that have different plan
years, all cash or deferred arrangements ending with or within the same calendar
year shall be treated as a single arrangement. The foregoing notwithstanding,
certain plans shall be treated as separate if mandatorily disaggregated under
the regulations of Code Section 401(k).         In the event this Plan satisfies
the requirements of Code Section 401(k), 401(a)(4), or 410(b) only if aggregated
with one or more other plans, or if one or more other plans satisfy the
requirements of such Code sections only if aggregated with this Plan, then this
section shall be applied by determining the Deferral Percentage of Employees as
if all such plans were a single plan. Any adjustments to the Nonhighly
Compensated Employee ADP for the prior year shall be made in accordance with
Internal Revenue Service Notice 98-1 (or superseding guidance), unless the
Employer has elected to use the current year testing method. Plans may be
aggregated in order to satisfy Code Section 401(k) only if they have the same
plan year and use the same testing method for the ADP Test.         For purposes
of the ADP Test, Elective Deferral Contributions, Qualified Nonelective
Contributions, and Qualified Matching Contributions must be made before the end
of the 12-month period immediately following the Plan Year to which the
contributions relate.         The Employer shall maintain records sufficient to
demonstrate satisfaction of the ADP Test and the amount of Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, used in such test.  
      If the Plan Administrator should determine during the Plan Year that the
ADP Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.        
Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of each Plan Year to Participants to whose Accounts such
Excess Contributions were allocated for the preceding Plan Year. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of employer contributions taken into account in calculating the ADP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such employer contributions and continuing
in descending order until all of the Excess Contributions have been allocated.
For purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. If such excess amounts are distributed
more than 2 1/2 months after the last day of the Plan Year in which such excess
amounts arose, a 10 percent excise tax shall be imposed on the employer
maintaining the plan with respect to such amounts.         Excess Contributions
shall be treated as Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.         The Excess Contributions shall be adjusted for
income or loss. The income or loss allocable to such Excess Contributions
allocated to each Participant shall be equal to the income or loss allocable to
the Participant’s Elective Deferral Contributions (and, if applicable, Qualified
Nonelective Contributions or Qualified Matching Contributions, or both) for the
Plan Year in which the excess occurred multiplied by a fraction. The numerator
of the fraction is the Excess Contributions. The denominator of the fraction is
the closing balance without regard to any income or loss occurring during such
Plan Year (as of the end of such Plan Year) of the Participant’s Account
resulting from Elective Deferral Contributions (and Qualified Nonelective
Contributions or Qualified Matching Contributions, or both, if such
contributions are included in the ADP Test).         Excess Contributions
allocated to a Participant shall be distributed from the Participant’s Account
resulting from Elective Deferral Contributions. If such Excess Contributions
exceed the balance in the Participant’s Account resulting from Elective Deferral
Contributions, the balance shall be distributed from the Participant’s



--------------------------------------------------------------------------------



 



      Account resulting from Qualified Matching Contributions (if applicable)
and Qualified Nonelective Contributions, respectively.         Any Matching
Contributions which were based on the Elective Deferral Contributions which are
distributed as Excess Contributions, plus any income and minus any loss
allocable thereto, shall be forfeited.



  (d)   ACP Test. As of the end of each Plan Year, the Plan must satisfy the ACP
Test. The ACP Test shall be satisfied using the prior year testing method,
unless the Employer has elected to use the current year testing method.



  (1)   Prior Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ACP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:



  (i)   The ACP for the Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ACP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or     (ii)   The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for the Plan Year:



  A.   shall not exceed the prior year’s ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and    
B.   the difference between such ACPs is not more than 2.



      If this is not a successor plan, for the first Plan Year the Plan permits
any Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent, unless the Employer has
elected to use the Plan Year’s ACP for these Eligible Participants.



  (2)   Current Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ACP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:



  (i)   The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or     (ii)   The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for the Plan Year:



  A.   shall not exceed the ACP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and     B.   the
difference between such ACPs is not more than 2.



      If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the



--------------------------------------------------------------------------------



 



      conditions specified in Internal Revenue Service Notice 98-1 (or
superseding guidance) for changing from the current year testing method.



      A Participant is a Highly Compensated Employee for a particular Plan Year
if he meets the definition of a Highly Compensated Employee in effect for that
Plan Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.         Multiple Use. If one or more
Highly Compensated Employees participate in both a cash or deferred arrangement
and a plan subject to the ACP Test maintained by the Employer or a Controlled
Group member, and the sum of the ADP and ACP of those Highly Compensated
Employees subject to either or both tests exceeds the Aggregate Limit, then the
Contribution Percentage of those Highly Compensated Employees who also
participate in a cash or deferred arrangement will be reduced in the manner
described below for allocating Excess Aggregate Contributions so that the limit
is not exceeded. The amount by which each Highly Compensated Employee’s
Contribution Percentage is reduced shall be treated as an Excess Aggregate
Contribution. The ADP and ACP of the Highly Compensated Employees are determined
after any corrections required to meet the ADP Test and ACP Test and are deemed
to be the maximum permitted under such tests for the Plan Year. Multiple use
does not occur if either the ADP or ACP of the Highly Compensated Employees does
not exceed 1.25 multiplied by the ADP and ACP, respectively, of the Nonhighly
Compensated Employees.         The Contribution Percentage for any Eligible
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Contribution Percentage Amounts allocated to his account under
two or more plans described in Code Section 401(a) or arrangements described in
Code Section 401(k) that are maintained by the Employer or a Controlled Group
member shall be determined as if the total of such Contribution Percentage
Amounts was made under each plan. If a Highly Compensated Employee participates
in two or more cash or deferred arrangements that have different plan years, all
cash or deferred arrangements ending with or within the same calendar year shall
be treated as a single arrangement. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorily disaggregated under the regulations
of Code Section 401(m).         In the event this Plan satisfies the
requirements of Code Section 401(m), 401(a)(4), or 410(b) only if aggregated
with one or more other plans, or if one or more other plans satisfy the
requirements of such Code sections only if aggregated with this Plan, then this
section shall be applied by determining the Contribution Percentage of Employees
as if all such plans were a single plan. Any adjustments to the Nonhighly
Compensated Employee ACP for the prior year shall be made in accordance with
Internal Revenue Service Notice 98-1 (or superseding guidance), unless the
Employer has elected to use the current year testing method. Plans may be
aggregated in order to satisfy Code Section 401(m) only if they have the same
plan year and use the same testing method for the ACP Test.         For purposes
of the ACP Test, Participant Contributions are considered to have been made in
the Plan Year in which contributed to the Plan. Matching Contributions and
Qualified Nonelective Contributions will be considered to have been made for a
Plan Year if made no later than the end of the 12-month period beginning on the
day after the close of the Plan Year.         The Employer shall maintain
records sufficient to demonstrate satisfaction of the ACP Test and the amount of
Qualified Nonelective Contributions or Qualified Matching Contributions, or
both, used in such test.         Notwithstanding any other provisions of this
Plan, Excess Aggregate Contributions, plus any income and minus any loss
allocable thereto, shall be forfeited, if not vested, or distributed, if vested,
no later than the last day of each Plan Year to Participants to whose Accounts
such Excess Aggregate Contributions were allocated for the preceding Plan Year.
Excess Aggregate Contributions are allocated to the Highly Compensated Employees
with the largest Contribution Percentage Amounts taken into account in
calculating the ACP Test for the year in



--------------------------------------------------------------------------------



 



      which the excess arose, beginning with the Highly Compensated Employee
with the largest amount of such Contribution Percentage Amounts and continuing
in descending order until all of the Excess Aggregate Contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any Excess Aggregate Contributions. If such
Excess Aggregate Contributions are distributed more than 2 1/2 months after the
last day of the Plan Year in which such excess amounts arose, a 10 percent
excise tax shall be imposed on the employer maintaining the plan with respect to
such amounts.

      Excess Aggregate Contributions shall be treated as Annual Additions, as
defined in the CONTRIBUTION LIMITATION SECTION of this article.         The
Excess Aggregate Contributions shall be adjusted for income or loss. The income
or loss allocable to such Excess Aggregate Contributions allocated to each
Participant shall be equal to the income or loss allocable to the Participant’s
Contribution Percentage Amounts for the Plan Year in which the excess occurred
multiplied by a fraction. The numerator of the fraction is the Excess Aggregate
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Contribution
Percentage Amounts.         Excess Aggregate Contributions allocated to a
Participant shall be distributed from the Participant’s Account resulting from
Participant Contributions that are not required as a condition of employment or
participation or for obtaining additional benefits from Employer Contributions.
If such Excess Aggregate Contributions exceed the balance in the Participant’s
Account resulting from such Participant’s Contributions, the balance shall be
forfeited, if not vested, or distributed, if vested, on a pro-rata basis from
the Participant’s Account resulting from Contribution Percentage Amounts.



  (e)   Employer Elections. The Employer has made an election to use the current
year testing method.

SECTION 3.06—401(k) SAFE HARBOR PROVISIONS.



  (a)   Rules of Application.



  (1)   The provisions of this section apply on and after January 1, 2005. Any
provisions relating to the ADP Test in the EXCESS AMOUNTS SECTION of this
article do not apply for any Plan Year in which the provisions of this section
apply unless the plan is amended to revoke the 401(k) provisions during the Plan
Year in accordance with (e) below. Any provisions relating to the ACP Test in
the EXCESS AMOUNTS SECTION of this article do not apply with respect to Matching
Contributions for any Plan Year in which the provisions of this section apply
unless the Plan is amended to revoke the 401(k) provisions during the Plan Year
in accordance with (e) below.     (2)   The provisions of this section shall not
apply to future Plan Years unless the Plan Year is 12 months long.     (3)   To
the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of this section shall govern.



  (b)   ADP Test Safe Harbor.



  (1)   Contributions. The Plan is satisfying the ADP Test Safe Harbor using
Qualified Matching Contributions as provided in the EMPLOYER CONTRIBUTIONS
SECTION of this article.     (2)   Notice Requirement. At least 30 days, but not
more than 90 days, before the beginning of the Plan Year, the Employer shall
provide each Active Participant a comprehensive notice of his rights and
obligations



--------------------------------------------------------------------------------



 



      under the Plan, including a description of the Qualified Matching
Contributions that will be made to the Plan to satisfy the ADP Test Safe Harbor.
        The notice shall be written in a manner calculated to be understood by
the average Active Participant.         If an Employee becomes an Active
Participant after the 90th day before the beginning of the Plan Year and does
not receive this notice for that reason, the notice must be provided no more
than 90 days before he becomes an Active Participant but not later than the date
he becomes an Active Participant.     (3)   Election Periods. In addition to any
other election periods provided under the Plan, each Active Participant may make
or modify a deferral election during the 30-day period immediately following
receipt of the notice described in (2) above.



  (c)   ACP Test Safe Harbor. Matching Contributions are limited as provided in
the EMPLOYER CONTRIBUTIONS SECTION of this article.     (d)   ACP Test.



  (1)   Application. The Plan does not provide for Participant Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article. Any provisions relating
to the ACP Test in the EXCESS AMOUNTS SECTION of this article shall not apply
for any Plan Year in which the provisions of this section apply unless the Plan
is amended to revoke the 401(k) safe harbor provisions during the Plan Year in
accordance with (e) below.     (2)   Multiple Use. The provisions of the EXCESS
AMOUNTS SECTION of this article regarding the Aggregate Limit, as defined in the
EXCESS AMOUNTS SECTION of this article, shall not apply.



  (e)   Revocation of 401(k) Safe Harbor Provisions. The Employer may amend the
Plan to revoke the 401(k) safe harbor provisions during any Plan Year. Active
Participants shall be provided a supplemental notice that explains the
consequences of the amendment, informs them of the effective date of the
elimination of the Qualified Matching Contributions and gives them a reasonable
opportunity (including a reasonable period) to change the amount of their
Elective Deferral Contributions. The effective date of the revocation cannot be
earlier than the later of (i) 30 days after the Active Participants are given
such notice, and (ii) the date the amendment revoking such provisions is
adopted.         If the 401(k) safe harbor provisions are revoked, the Employer
shall perform the ADP Test and ACP Test for the entire Plan Year using the
current year testing method described in the EXCESS AMOUNTS SECTION of this
article. The Employer shall make the Qualified Matching Contributions for the
period prior to the effective date of the revocation.



--------------------------------------------------------------------------------



 



ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

SECTION 4.01—INVESTMENT AND TIMING OF CONTRIBUTIONS.

     The handling of Contributions is governed by the provisions of the Trust
Agreement, the Annuity Contract, the Custodial Agreement, and any other funding
arrangement in which the Plan Fund is or may be held or invested. To the extent
permitted by the Trust Agreement, Annuity Contract, Custodial Agreement, or
other funding arrangement, the parties named below shall direct the
Contributions to the guaranteed benefit policy portion of the Annuity Contract,
any of the investment options available under the Annuity Contract, or any of
the investment vehicles available under the Trust Agreement or Custodial
Agreement and may request the transfer of amounts resulting from those
Contributions between such investment options and investment vehicles or the
transfer of amounts between the guaranteed benefit policy portion of the Annuity
Contract and such investment options and investment vehicles. A Participant may
not direct the Trustee, Insurer, or Custodian to invest the Participant’s
Account in collectibles. Collectibles mean any work of art, rug or antique,
metal or gem, stamp or coin, alcoholic beverage, or other tangible personal
property specified by the Secretary of the Treasury. However, for tax years
beginning after December 31, 1997, certain coins and bullion as provided in Code
Section 408(m)(3) shall not be considered collectibles. To the extent that a
Participant who has investment direction fails to give timely direction, the
Primary Employer shall direct the investment of his Account. If the Primary
Employer has investment direction, such Account shall be invested ratably in the
guaranteed benefit policy portion of the Annuity Contract, the investment
options available under the Annuity Contract, or the investment vehicles
available under the Trust Agreement and Custodial Agreement in the same manner
as the Accounts of all other Participants who do not direct their investments.
The Primary Employer shall have investment direction for amounts which have not
been allocated to Participants. To the extent an investment is no longer
available, the Primary Employer may require that amounts currently held in such
investment be reinvested in other investments.

     At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.



  (a)   Employer Contributions other than Elective Deferral Contributions: The
Participant shall direct the investment of such Employer Contributions and
transfer of amounts resulting from those Contributions.     (b)   Elective
Deferral Contributions: The Participant shall direct the investment of Elective
Deferral Contributions and transfer of amounts resulting from those
Contributions.     (d)   Rollover Contributions: The Participant shall direct
the investment of Rollover Contributions and transfer of amounts resulting from
those Contributions.

     However, the Named Fiduciary may delegate to the Investment Manager
investment discretion for Contributions and amounts which are not subject to
Participant direction.

     The Employer shall pay to the Insurer, Trustee, or Custodian, as
applicable, the Elective Deferral Contributions and Qualified Matching
Contributions for each Plan Year not later than the end of the 12-month period
immediately following the Plan Year for which they are deemed to be paid.

     However, the Employer shall pay to the Insurer, Trustee, or Custodian, as
applicable, the Qualified Matching Contributions calculated based on Elective
Deferral Contributions and Compensation for the pay period not later than the
last day of the following Plan-year Quarter.



--------------------------------------------------------------------------------



 



     All Contributions are forwarded by the Employer to the Trustee to be
deposited in the Trust Fund, to the Insurer to be deposited under the Annuity
Contract, or to the Custodian to be held under the terms of the Custodial
Agreement, as applicable. Contributions that are accumulated through payroll
deduction shall be paid to the Trustee, Insurer, or Custodian, as applicable, by
the earlier of (i) the date the Contributions can reasonably be segregated from
the Employer’s assets, or (ii) the 15th business day of the month following the
month in which the Contributions would otherwise have been paid in cash to the
Participant.

SECTION 4.01A—INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.

     All or some portion of the Participant’s Account may be invested in
Qualifying Employer Securities. Once an investment in the Qualifying Employer
Securities Fund is made available to Participants, it shall continue to be
available unless the Plan is amended to disallow such available investment. In
the absence of an election to invest in Qualifying Employer Securities,
Participants shall be deemed to have elected to have their Accounts invested
wholly in other investment options of the Investment Fund. Once an election is
made, it shall be considered to continue until a new election is made.

     In the case of a Participant who is a Section 16 Person:



  (a)   a transfer of funds from the Too, Inc. Common Stock Fund to another
Investment Fund may only be effected by such Participant pursuant to an election
made at least six months following the date of the most recent election by such
Participant, with respect to any employee benefit plan of the Employer, to
effect a Discretionary Transaction (as that term is defined in Rule 16b-3 under
the Securities Exchange Act of 1934) that is an acquisition of Too, Inc. Stock.
    (b)   a transfer of funds into the Too, Inc. Common Stock Fund from another
Investment Fund may only be effected by such Participant pursuant to an election
made at least six months following the date of the most recent election of the
Participant, with the respect to an employee benefit plan of the Employer, to
effect a Discretionary Transaction that is a disposition of Too, Inc. Stock.

     Participants who previously participated in The Limited Plan, whose account
under that plan was invested in whole or in part in The Limited Stock Common
Stock Fund and whose account under The Limited Plan has been transferred to this
Plan shall be permitted to continue to hold The Limited Stock in their Accounts
until they direct the Trustee to sell such stock and invest the proceeds in one
or more of the other Investment Funds available under the Plan. Participants
shall not be entitled to direct that future contributions to their Accounts be
invested in The Limited Stock or to have amounts initially invested in one or
more of the other Investment Funds reinvested in The Limited Stock. Cash
dividends paid on The Limited Stock held in Participants’ Accounts shall be
reinvested in The Limited Stock.

     For purposes of determining the annual valuation of the Plan, and for
reporting to Participants and regulatory authorities, the assets of the Plan
shall be valued at least annually on the Valuation Date which corresponds to the
last day of the Plan Year. The fair market value of Qualifying Employer
Securities shall be determined on such Valuation Date. The prices of Qualifying
Employer Securities as of the date of the transaction shall apply for purposes
of valuing distributions and other transactions of the Plan to the extent such
value is representative of the fair market value of such securities in the
opinion of the Plan Administrator. The value of a Participant’s Account held in
the Qualifying Employer Securities Fund may be expressed in units.

     If the Qualifying Employer Securities are not publicly traded, or if an
extremely thin market exists for such securities so that reasonable valuation
may not be obtained from the market place, then such securities must be valued
at least annually by an independent appraiser who is not associated with the
Plan Administrator, the Trustee, or any person related to any fiduciary under
the Plan. The independent appraiser may be associated with a person who is
merely a contract administrator with respect to the Plan, but who exercises no
discretionary authority and is not a plan fiduciary.



--------------------------------------------------------------------------------



 



     If there is a public market for Qualifying Employer Securities of the type
held by the Plan, then the Plan Administrator may use as the value of the
securities the price at which such securities trade in such market. If the
Qualifying Employer Securities do not trade on the relevant date, or if the
market is very thin on such date, then the Plan Administrator may use for the
valuation the next preceding trading day on which the trading prices are
representative of the fair market value of such securities in the opinion of the
Plan Administrator.

     Cash dividends payable on the Qualifying Employer Securities shall be
reinvested in additional shares of such securities. In the event of any cash or
stock dividend or any stock split, such dividend or split shall be credited to
the Accounts based on the number of shares of Qualifying Employer Securities
credited to each Account as of the payable date of such dividend or split.

     All purchases of Qualifying Employer Securities shall be made at a price,
or prices, which, in the judgement of the Plan Administrator, do not exceed the
fair market value of such securities.

     In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a “disqualified person” as defined in Code Section 4975(e)(2) or
from a “party-in-interest” as defined in ERISA Section 3(14), the terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was less than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of payment
or transfer shall be paid by the seller on the amount of cash paid.

     The Plan Administrator may direct the Trustee to sell, resell, or otherwise
dispose of Qualifying Employer Securities to any person, including the Plan
Administrator, provided that any such sales to any disqualified person or
party-in-interest, including the Plan Administrator, will be made at not less
than the fair market value and no commission will be charged. Any such sale
shall be made in conformance with ERISA Section 408(e).

     The Plan Administrator is responsible for compliance with any applicable
Federal or state securities law with respect to all aspects of the Plan. If the
Qualifying Employer Securities or interest in this Plan are required to be
registered in order to permit investment in the Qualifying Employer Securities
Fund as provided in this section, then such investment will not be effective
until the later of the effective date of the Plan or the date such registration
or qualification is effective. The Plan Administrator, at its own expense, will
take or cause to be taken any and all such actions as may be necessary or
appropriate to effect such registration or qualification. Further, if the
Trustee is directed to dispose of any Qualifying Employer Securities held under
the Plan under circumstances which require registration or qualification of the
securities under applicable Federal or state securities laws, then the Plan
Administrator will, at its own expense, take or cause to be taken any and all
such action as may be necessary or appropriate to effect such registration or
qualification. The Plan Administrator is responsible for all compliance
requirements under Section 16 of the Securities Act.

     The Plan is intended as described above to constitute a plan described in
ERISA Section 404(c) and if the Plan invests in Qualifying Employer Securities,
then the Administrative Committee is the fiduciary designated under this Plan to
establish procedures designed to safeguard the confidentiality of information
relating to the purchase, holding and sale of the Qualifying Employer Securities
and the exercise of voting tender and similar rights by Participants and
Beneficiaries. The Administrative Committee is designated as the fiduciary
responsible for insuring that the confidentiality procedures required by ERISA
Section 404(c) are sufficient. If the Administrative Committee determines that
there exists a potential for undue Employer influence upon Participants and
Beneficiaries with regard to the direct or indirect exercise of shareholder
rights the Administrative Committee shall appoint an independent fiduciary to
carry out activities necessary to avoid such potential undue influence.



--------------------------------------------------------------------------------



 



ARTICLE V

BENEFITS

SECTION 5.01—RETIREMENT BENEFITS.

     On a Participant’s Retirement Date, his Vested Account shall be distributed
to him according to the distribution of benefits provisions of Article VI and
the provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.02—DEATH BENEFITS.

     If a Participant dies before his Annuity Starting Date, his Vested Account
shall be distributed according to the distribution of benefits provisions of
Article VI and the provisions of the SMALL AMOUNTS SECTION of Article X.

SECTION 5.03—VESTED BENEFITS.

     If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of his Vested Account after he ceases to be an Employee. A
distribution under this paragraph shall be a retirement benefit and shall be
distributed to the Participant according to the distribution of benefits
provisions of Article VI.

     A Participant may not elect to receive a distribution under the provisions
of this section after he again becomes an Employee until he subsequently ceases
to be an Employee and meets the requirements of this section.

     If an Inactive Participant does not receive an earlier distribution, upon
his Retirement Date or death, his Vested Account shall be distributed according
to the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS
SECTION of Article V.

     The Nonvested Account of an Inactive Participant who has ceased to be an
Employee shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.

SECTION 5.04—WHEN BENEFITS START.



  (a)   Unless otherwise elected, benefits shall begin before the 60th day
following the close of the Plan Year in which the latest date below occurs:



  (1)   The date the Participant attains age 65 (or Normal Retirement Age, if
earlier).     (2)   The 10th anniversary of the Participant’s Entry Date.    
(3)   The date the Participant ceases to be an Employee.



      Notwithstanding the foregoing, the failure of a Participant to consent to
a distribution while a benefit is immediately distributable, within the meaning
of the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an
election to defer the start of benefits sufficient to satisfy this section.    
    The Participant may elect to have his benefits begin after the latest date
for beginning benefits described above, subject to the following provisions of
this section. The Participant shall make the election in writing. Such election
must be made before his Normal Retirement Date or the date he ceases to be an
Employee, if later. The



--------------------------------------------------------------------------------



 



      election must describe the form of distribution and the date benefits will
begin. The Participant shall not elect a date for beginning benefits or a form
of distribution that would result in a benefit payable when he dies which would
be more than incidental within the meaning of governmental regulations.        
Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.



  (b)   The Participant’s Vested Account which results from Elective Deferral
Contributions and Qualified Matching Contributions may not be distributed to a
Participant or to his Beneficiary (or Beneficiaries) in accordance with the
Participant’s or Beneficiary’s (or Beneficiaries’) election, earlier than
separation from service, death, or disability. Such amount may also be
distributed upon:



  (1)   Termination of the Plan, as permitted in Article VIII.     (2)   The
disposition by the Employer, if the Employer is a corporation, to an unrelated
corporation of substantially all of the assets, within the meaning of Code
Section 409(d)(2), used in a trade or business of the Employer if the Employer
continues to maintain the Plan after the disposition, but only with respect to
Employees who continue employment with the corporation acquiring such assets.  
  (3)   The disposition by the Employer, if the Employer is a corporation, to an
unrelated entity of the Employer’s interest in a subsidiary, within the meaning
of Code Section 409(d)(3), if the Employer continues to maintain the Plan, but
only with respect to Employees who continue employment with such subsidiary.    
(4)   The hardship of the Participant as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.     All distributions that may be made pursuant to one
or more of the foregoing distributable events will be a retirement benefit and
shall be distributed to the Participant according to the distribution of benefit
provisions of Article VI. In addition, distributions that are triggered by (1),
(2) and (3) above must be made in a lump sum. A lump sum shall include a
distribution of an annuity contract.

SECTION 5.05—WITHDRAWAL BENEFITS.

     A Participant, who has been an Active Participant for at least five years
and is fully vested in his account, may withdraw any part of his Vested Account
which results from the following Contributions:



    Matching Contributions
Rollover Contributions
Discretionary Contributions

Qualified Matching Contributions may not be withdrawn.

The percentage of a Participant’s Account available for withdrawal is the
percentage set forth in the table below, less the percentage of the
Participant’s account previously withdrawn:

      YEARS OF VESTING WITHDRAWAL SERVICE PERCENTAGE
Less than 7
    0
7 or more but less than 10
  10



--------------------------------------------------------------------------------



 



      YEARS OF VESTING WITHDRAWAL SERVICE PERCENTAGE 10 or more but less than 15
  20
15 or more
  30

     A Participant may make such a withdrawal at any time. Withdrawals must be
made in multiples of five percentage points.

     A Participant may withdraw any part of his Vested Account which results
from the following Contributions in the event of hardship due to an immediate
and heavy financial need: Elective Deferral Contributions, Matching
Contributions and Discretionary Contributions. Qualified Matching Contributions
may not be withdrawn. Withdrawals from the Participant’s Account resulting from
Elective Deferral Contributions shall be limited to the amount of the
Participant’s Elective Deferral Contributions plus income allocable thereto
credited to his Account as of December 31, 1988. Immediate and heavy financial
need shall be limited to: (i) expenses incurred or necessary for medical care,
described in Code Section 213(d), of the Participant, the Participant’s spouse,
or any dependents of the Participant (as defined in Code Section 152);
(ii) purchase (excluding mortgage payments) of a principal residence for the
Participant; (iii) payment of tuition, related educational fees, and room and
board expenses, for the next 12 months of post-secondary education for the
Participant, his spouse, children, or dependents; (iv) the need to prevent the
eviction of the Participant from his principal residence or foreclosure on the
mortgage of the Participant’s principal residence; or (v) any other distribution
which is deemed by the Commissioner of Internal Revenue to be made on account of
immediate and heavy financial need as provided in Treasury regulations.

     No withdrawal shall be allowed which is not necessary to satisfy such
immediate and heavy financial need. Such withdrawal shall be deemed necessary
only if all of the following requirements are met: (i) the distribution is not
in excess of the amount of the immediate and heavy financial need (including
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
(iii) the Plan, and all other plans maintained by the Employer, provide that the
Participant’s elective contributions and participant contributions will be
suspended for at least 6 months after receipt of the hardship distribution; and
(iv) the Plan, and all other plans maintained by the Employer, provide that the
Participant may not make elective contributions for the Participant’s taxable
year immediately following the taxable year of the hardship distribution in
excess of the applicable limit under Code Section 402(g) for such next taxable
year less the amount of such Participant’s elective contributions for the
taxable year of the hardship distribution. The Plan will suspend elective
contributions and participant contributions for 6 months and limit elective
deferrals as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article III, merely because his elective contributions or participant
contributions are suspended.

     A cash withdrawal pursuant to this section that requires a liquidation of
the Participant’s interest in the Too, Inc. Common Stock Fund, may only be made
by a Participant who is a Section 16 Person if such withdrawal is elected by
such Participant at least six months following the Participant’s most recent
election, with respect to any employee benefit plan of the Employer, to effect a
Discretionary Transaction (as that term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934) that is an acquisition of Too, Inc. Stock.

     A request for withdrawal shall be made in such manner and in accordance
with such rules as the Employer will prescribe for this purpose (including by
means of voice response or other electronic means under circumstances the
Employer permits). Withdrawals shall be a retirement benefit and shall be
distributed to the Participant according to the distribution of benefits
provisions of Article VI. A forfeiture shall not occur solely as a result of a
withdrawal.

SECTION 5.06—DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

     The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest



--------------------------------------------------------------------------------



 



retirement age is available only if the order specifies that distribution shall
be made prior to the earliest retirement age or allows the Alternate Payee to
elect a distribution prior to the earliest retirement age.

     Nothing in this section shall permit a Participant to receive a
distribution at a time otherwise not permitted under the Plan nor shall it
permit the Alternate Payee to receive a form of payment not permitted under the
Plan.

     The benefit payable to an Alternate Payee shall be subject to the
provisions of the SMALL AMOUNTS SECTION of Article X if the value of the benefit
does not exceed $5,000.

     The Plan Administrator shall establish reasonable procedures to determine
the qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and the Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered into
before January 1, 1985, irrespective of whether it satisfies all the
requirements described in Code Section 414(p).

     If any portion of the Participant’s Vested Account is payable during the
period the Plan Administrator is making its determination of the qualified
status of the domestic relations order, a separate accounting shall be made of
the amount payable. If the Plan Administrator determines the order is a
qualified domestic relations order within 18 months of the date amounts are
first payable following receipt of the order, the payable amounts shall be
distributed in accordance with the order. If the Plan Administrator does not
make its determination of the qualified status of the order within the 18-month
determination period, the payable amounts shall be distributed in the manner the
Plan would distribute if the order did not exist and the order shall apply
prospectively if the Plan Administrator later determines the order is a
qualified domestic relations order.

     The Plan shall make payments or distributions required under this section
by separate benefit checks or other separate distribution to the Alternate
Payee(s).



--------------------------------------------------------------------------------



 



ARTICLE VI

DISTRIBUTION OF BENEFITS

SECTION 6.01—AUTOMATIC FORMS OF DISTRIBUTION.

     Unless an optional form of benefit is selected pursuant to a qualified
election within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:



  (a)   Retirement Benefits. The automatic form of retirement benefit for a
Participant who does not die before his Annuity Starting Date for that portion
of a Participant’s Account which is not held in the Qualifying Employer
Securities Fund shall be a single sum payment. The automatic form of retirement
benefit for that portion of a Participant’s Account which is held in the
Qualifying Employer Securities Fund shall be a single sum payment unless the
Participant elects to receive a distribution in kind.     (b)   Death Benefits.
The automatic form of death benefit for a Participant who dies before his
Annuity Starting Date shall be a single-sum payment to the Participant’s
Beneficiary.

SECTION 6.02—OPTIONAL FORMS OF DISTRIBUTION.



  (a)   Retirement Benefits. The only form of retirement benefit for that
portion of a Participant’s Account which is not held in the Qualifying Employer
Securities Fund is a single sum payment. The optional forms of retirement
benefit for that portion of a Participant’s Account which is held in the
Qualifying Employer Securities Fund are a single sum payment and a distribution
in kind.



      Election of an optional form is subject to the qualified election
provisions of the ELECTION PROCEDURES SECTION of this article and the
distribution requirements of Article VII.



  (b)   Death Benefits. The only form of death benefit is a single-sum payment.

SECTION 6.03—ELECTION PROCEDURES.

     The Participant or spouse shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.



  (a)   Retirement Benefits. A Participant may elect to have retirement benefits
from that portion of his Account which is held in the Qualifying Employer
Securities Fund distributed under any of the optional forms of retirement
benefit available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.
    (b)   Death Benefits. A Participant may elect his Beneficiary.     (c)  
Qualified Election. The Participant may make an election at any time during the
election period. The Participant may revoke the election made (or make a new
election) at any time and any number of times during the election period. An
election is effective only if it meets the consent requirements below.



(1)   Election Period for Retirement Benefits. The Participant may make an
election as to retirement benefits at any time before the Annuity Starting Date.



--------------------------------------------------------------------------------



 



  (2)   Election Period for Death Benefits. A Participant may make an election
as to death benefits at any time before he dies.     (3)   Consent to Election.
If the Participant’s Vested Account exceeds $5,000, any benefit which is
immediately distributable requires the consent of the Participant.         The
consent of the Participant to a benefit which is immediately distributable must
not be made before the date the Participant is provided with the notice of the
ability to defer the distribution. Such consent shall be made in writing.    
    The consent shall not be made more than 90 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or Code Section 415.
        In addition, upon termination of this Plan, if the Plan does not offer
an annuity option (purchased from a commercial provider), and if the Employer
(or any entity within the same Controlled Group) does not maintain another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7)), the Participant’s Account balance will,
without the Participant’s consent, be distributed to the Participant. However,
if any entity within the same Controlled Group maintains another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)) then the Participant’s Account will be transferred,
without the Participant’s consent, to the other plan if the Participant does not
consent to an immediate distribution.         A benefit is immediately
distributable if any part of the benefit could be distributed to the Participant
before the Participant attains the older of Normal Retirement Age or age 62.    
    Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If a Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right. Such consent shall be in writing. The spouse’s consent
shall be witnessed by a plan representative or notary public. The spouse’s
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse’s consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.         Spousal consent is not required, however, if the Participant
establishes to the satisfaction of the plan representative that the consent of
the spouse cannot be obtained because there is no spouse or the spouse cannot be
located. A spouse’s consent under this paragraph shall not be valid with respect
to any other spouse. A Participant may revoke a prior election without the
consent of the spouse. Any new election will require a new spousal consent,
unless the consent of the spouse expressly permits such election by the
Participant without further consent by the spouse. A spouse’s consent may be
revoked at any time within the Participant’s election period.

SECTION 6.04—NOTICE REQUIREMENTS.

     Optional Forms of Retirement Benefit and Right to Defer. The Plan
Administrator shall furnish to the Participant a written explanation of the
optional forms of retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION
SECTION of this article, including the material features and relative values of
these options, in a manner that would satisfy the notice



--------------------------------------------------------------------------------



 



requirements of Code Section 417(a)(3) and the right of the Participant to defer
distribution until the benefit is no longer immediately distributable.

     The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than
30 days, and no more than 90 days, before the Annuity Starting Date.

     However, distribution may begin less than 30 days after the notice
described in this subparagraph is given, provided the Plan Administrator clearly
informs the Participant that he has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and if applicable, a particular distribution option), and the
Participant, after receiving the notice, affirmatively elects a distribution.



--------------------------------------------------------------------------------



 



ARTICLE VII

DISTRIBUTION REQUIREMENTS

SECTION 7.01—APPLICATION.



    The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.

SECTION 7.02—DEFINITIONS.



    For purposes of this article, the following terms are defined:      
Applicable Life Expectancy means Life Expectancy (or Joint and Last Survivor
Expectancy) calculated using the attained age of the Participant (or Designated
Beneficiary) as of the Participant’s (or Designated Beneficiary’s) birthday in
the applicable calendar year reduced by one for each calendar year which has
elapsed since the date Life Expectancy was first calculated. If Life Expectancy
is being recalculated, the Applicable Life Expectancy shall be the Life
Expectancy so recalculated. The applicable calendar year shall be the first
Distribution Calendar Year, and if Life Expectancy is being recalculated, such
succeeding calendar year.       Designated Beneficiary means the individual who
is designated as the beneficiary under the Plan in accordance with Code
Section 401(a)(9) and the regulations thereunder.       Distribution Calendar
Year means a calendar year for which a minimum distribution is required. For
distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant’s Required Beginning Date. For distributions beginning
after the Participant’s death, the first Distribution Calendar Year is the
calendar year in which distributions are required to begin pursuant to (e) of
the DISTRIBUTION REQUIREMENTS SECTION of this article.       5-percent Owner
means a 5-percent owner as defined in Code Section 416. A Participant is treated
as a 5-percent Owner for purposes of this article if such Participant is a
5-percent Owner at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.       In addition, a
Participant is treated as a 5-percent Owner for purposes of this article if such
Participant becomes a 5-percent Owner in a later Plan Year. Such Participant’s
Required Beginning Date shall not be later than the April 1 of the calendar year
following the calendar year in which such later Plan Year ends.       Once
distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.       Joint and Last Survivor Expectancy means joint
and last survivor expectancy computed using the expected return multiples in
Table VI of section 1.72-9 of the Income Tax Regulations.       Unless otherwise
elected by the Participant by the time distributions are required to begin, life
expectancies shall be recalculated annually. Such election shall be irrevocable
as to the Participant and shall apply to all subsequent years. The life
expectancy of a nonspouse Beneficiary may not be recalculated.       Life
Expectancy means life expectancy computed using the expected return multiples in
Table V of section 1.72-9 of the Income Tax Regulations.



--------------------------------------------------------------------------------



 



    Unless otherwise elected by the Participant (or spouse, in the case of
distributions described in (e)(2)(ii) of the DISTRIBUTION REQUIREMENTS SECTION
of this article) by the time distributions are required to begin, life
expectancy shall be recalculated annually. Such election shall be irrevocable as
to the Participant (or spouse) and shall apply to all subsequent years. The life
expectancy of a nonspouse Beneficiary may not be recalculated.      
Participant’s Benefit means:



  (a)   The Account balance as of the last Valuation Date in the calendar year
immediately preceding the Distribution Calendar Year (valuation calendar year)
increased by the amount of any contributions or forfeitures allocated to the
Account balance as of the dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date.     (b)   Exception for Second Distribution
Calendar Year. For purposes of (a) above, if any portion of the minimum
distribution for the first Distribution Calendar Year is made in the second
Distribution Calendar Year on or before the Required Beginning Date, the amount
of the minimum distribution made in the second Distribution Calendar Year shall
be treated as if it had been made in the immediately preceding Distribution
Calendar Year.



    Required Beginning Date means, for a Participant who is a 5-percent Owner,
the April 1 of the calendar year following the calendar year in which he attains
age 70 1/2.       Required Beginning Date means, for any Participant who is not
a 5-percent Owner, the April 1 of the calendar year following the later of the
calendar year in which he attains age 70 1/2 or the calendar year in which he
retires.       The preretirement age 70 1/2 distribution option is only
eliminated with respect to Participants who reach age 70 1/2 in or after a
calendar year that begins after the later of December 31, 1998, or the adoption
date of the amendment which eliminated such option. The preretirement age 70 1/2
distribution is an optional form of benefit under which benefits payable in a
particular distribution form (including any modifications that may be elected
after benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.       The options
available for Participants who are not 5-percent Owners and attained age 70 1/2
in calendar years before the calendar year that begins after the later of
December 31, 1998, or the adoption date of the amendment which eliminated the
preretirement age 70 1/2 distribution shall be the following. Any such
Participant attaining age 70 1/2 in years after 1995 may elect by April 1 of the
calendar year following the calendar year in which he attained age 70 1/2 (or by
December 31, 1997 in the case of a Participant attaining age 70 1/2 in 1996) to
defer distributions until the calendar year following the calendar year in which
he retires. Any such Participant attaining age 70 1/2 in years prior to 1997 may
elect to stop distributions which are not purchased annuities and recommence by
the April 1 of the calendar year following the year in which he retires. There
shall be a new Annuity Starting Date upon recommencement.

SECTION 7.03—DISTRIBUTION REQUIREMENTS.



  (a)   General Rules.



  (1)   The requirements of this article shall apply to any distribution of a
Participant’s interest and shall take precedence over any inconsistent
provisions of this Plan. Unless otherwise specified, the provisions of this
article apply to calendar years beginning after December 31, 1984.



--------------------------------------------------------------------------------



 



  (2)   All distributions required under this article shall be determined and
made in accordance with the proposed regulations under Code Section 401(a)(9),
including the minimum distribution incidental benefit requirement of section
1.401(a)(9)-2 of the proposed regulations.     (3)   With respect to
distributions under the Plan made on or after June 14, 2001, for calendar years
beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the
regulations under Code Section 401(a)(9) that were proposed on January 17, 2001
(the 2001 Proposed Regulations), notwithstanding any provision of the Plan to
the contrary. If the total amount of required minimum distributions made to a
Participant for 2001 prior to June 14, 2001, are equal to or greater than the
amount of required minimum distributions determined under the 2001 Proposed
Regulations, then no additional distributions are required for such Participant
for 2001 on or after such date. If the total amount of required minimum
distributions made to a Participant for 2001 prior to June 14, 2001, are less
than the amount determined under the 2001 Proposed Regulations, then the amount
of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 Proposed Regulations. These provisions
shall continue in effect until the last calendar year beginning before the
effective date of final regulations under Code Section 401(a)(9) or such other
date as may be published by the Internal Revenue Service.



  (b)   Required Beginning Date. The entire interest of a Participant must be
distributed or begin to be distributed no later than the Participant’s Required
Beginning Date.



  (c)   Limits on Distribution Periods. As of the first Distribution Calendar
Year, distributions, if not made in a single sum, may only be made over one of
the following periods (or combination thereof):



  (1)   the life of the Participant,     (2)   the life of the Participant and a
Designated Beneficiary,     (3)   a period certain not extending beyond the Life
Expectancy of the Participant, or     (4)   a period certain not extending
beyond the Joint and Last Survivor Expectancy of the Participant and a
Designated Beneficiary.



  (d)   Determination of Amount to be Distributed Each Year. If the
Participant’s interest is to be distributed in other than a single sum, the
following minimum distribution rules shall apply on or after the Required
Beginning Date:



  (1)   Individual Account.



  (i)   If a Participant’s Benefit is to be distributed over



  A.   a period not extending beyond the Life Expectancy of the Participant or
the Joint Life and Last Survivor Expectancy of the Participant and the
Participant’s Designated Beneficiary, or     B.   a period not extending beyond
the Life Expectancy of the Designated Beneficiary,



      the amount required to be distributed for each calendar year beginning
with the distributions for the first Distribution Calendar Year, must be at
least equal to the quotient obtained by dividing the Participant’s Benefit by
the Applicable Life Expectancy.



--------------------------------------------------------------------------------



 



  (ii)   For calendar years beginning before January 1, 1989, if the
Participant’s spouse is not the Designated Beneficiary, the method of
distribution selected must assure that at least 50 percent of the present value
of the amount available for distribution is paid within the Life Expectancy of
the Participant.     (iii)   For calendar years beginning after December 31,
1988, the amount to be distributed each year, beginning with distributions for
the first Distribution Calendar Year shall not be less than the quotient
obtained by dividing the Participant’s Benefit by the lesser of:



  A.   the Applicable Life Expectancy, or     B.   if the Participant’s spouse
is not the Designated Beneficiary, the applicable divisor determined from the
table set forth in Q&A-4 of section 1.401(a)(9)-2 of the proposed regulations.



      Distributions after the death of the Participant shall be distributed
using the Applicable Life Expectancy in (1)(i) above as the relevant divisor
without regard to section 1.401(a)(9)-2 of the proposed regulations.



  (iv)   The minimum distribution required for the Participant’s first
Distribution Calendar Year must be made on or before the Participant’s Required
Beginning Date. The minimum distribution for other calendar years, including the
minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, must be made on or before
December 31 of that Distribution Calendar Year.



  (2)   Other Forms. If the Participant’s Benefit is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder shall
be made in accordance with the requirements of Code Section 401(a)(9) and the
proposed regulations thereunder.



  (e)   Death Distribution Provisions.



  (1)   Distribution Beginning Before Death. If the Participant dies after
distribution of his interest has begun, the remaining portion of such interest
will continue to be distributed at least as rapidly as under the method of
distribution being used prior to the Participant’s death.     (2)   Distribution
Beginning After Death.



  (i)   If the Participant dies before distribution of his interest begins,
distribution of the Participant’s entire interest shall be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death except to the extent that an election is made to receive
distributions in accordance with A or B below:



  A.   if any portion of the Participant’s interest is payable to a Designated
Beneficiary, distributions may be made over the life or over a period certain
not greater than the Life Expectancy of the Designated Beneficiary beginning on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;     B.   if the Designated Beneficiary is
the Participant’s surviving spouse, the date distributions are required to begin
in accordance with A above shall not be earlier than the later of:



--------------------------------------------------------------------------------



 



  1.   December 31 of the calendar year immediately following the calendar year
in which the Participant died, or     2.   December 31 of the calendar year in
which the Participant would have attained age 70 1/2.



  (ii)   If the Participant has not made an election pursuant to this (e)(2) by
the time of his death, the Participant’s Designated Beneficiary must elect the
method of distribution no later than the earlier of:



  A.   December 31 of the calendar year in which distributions would be required
to begin under this subparagraph, or     B.   December 31 of the calendar year
which contains the fifth anniversary of the date of death of the Participant.



  (iii)   If the Participant has no Designated Beneficiary, or if the Designated
Beneficiary does not elect a method of distribution, distribution of the
Participant’s entire interest must be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.



  (3)   For purposes of (e)(2) above, if the surviving spouse dies after the
Participant, but before payments to such spouse begin, the provisions of (e)(2)
above, with the exception of (e)(2)(i)(B) therein, shall be applied as if the
surviving spouse were the Participant.     (4)   For purposes of this (e),
distribution of a Participant’s interest is considered to begin on the
Participant’s Required Beginning Date (or if (e)(3) above is applicable, the
date distribution is required to begin to the surviving spouse pursuant to
(e)(2) above). If distribution in the form of an annuity irrevocably begins to
the Participant before the Required Beginning Date, the date distribution is
considered to begin is the date distribution actually begins.



--------------------------------------------------------------------------------



 



ARTICLE VIII

TERMINATION OF THE PLAN

     The Employer expects to continue the Plan indefinitely but reserves the
right to terminate the Plan in whole or in part at any time upon giving written
notice to all parties concerned. Complete discontinuance of Contributions
constitutes complete termination of the Plan.

     The Account of each Participant shall be fully (100%) vested and
nonforfeitable as of the effective date of complete termination of the Plan. The
Account of each Participant who is included in the group of Participants deemed
to be affected by the partial termination of the Plan shall be fully (100%)
vested and nonforfeitable as of the effective date of the partial termination of
the Plan. The Participant’s Account shall continue to participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund until his Vested Account is distributed.

     A Participant’s Account which does not result from the Contributions listed
below may be distributed to the Participant after the effective date of the
complete termination of the Plan:

Elective Deferral Contributions
Qualified Matching Contributions

     A Participant’s Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain or establish a successor
defined contribution plan (other than an employer stock ownership plan as
defined in Code Section 4975(e)(7), a simplified employee pension plan as
defined in Code Section 408(k) or a SIMPLE IRA plan as defined in Code
Section 408(p)) and such distribution is made in a lump sum. A distribution
under this article shall be a retirement benefit and shall be distributed to the
Participant according to the provisions of Article VI.

     The Participant’s entire Vested Account shall be paid in a single sum to
the Participant as of the effective date of complete termination of the Plan if
(i) the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit which is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

     Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

     The assets of this Plan shall not be paid to the Employer at any time,
except that, after the satisfaction of all liabilities under the Plan, any
assets remaining may be paid to the Employer. The payment may not be made if it
would contravene any provision of law.



--------------------------------------------------------------------------------



 



ARTICLE IX

ADMINISTRATION OF THE PLAN

SECTION 9.01—ADMINISTRATION.

     Subject to the provisions of this article, the Plan Administrator has
complete control of the administration of the Plan. The Plan Administrator has
all the powers necessary for it to properly carry out its administrative duties.
Not in limitation, but in amplification of the foregoing, the Plan Administrator
has complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator’s
decisions upon all matters within the scope of its authority shall be final.

     Unless otherwise set out in the Plan or Annuity Contract, the Plan
Administrator may delegate recordkeeping and other duties which are necessary
for the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

     The Plan Administrator shall receive all claims for benefits by
Participants, former Participants and Beneficiaries. The Plan Administrator
shall determine all facts necessary to establish the right of any Claimant to
benefits and the amount of those benefits under the provisions of the Plan. The
Plan Administrator may establish rules and procedures to be followed by
Claimants in filing claims for benefits, in furnishing and verifying proofs
necessary to determine age, and in any other matters required to administer the
Plan.

SECTION 9.02—EXPENSES.

     Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee, Custodian, or Annuity
Contract; expenses for investment education service; and direct costs that the
Employer incurs with respect to the Plan.

SECTION 9.03—RECORDS.

     All acts and determinations of the Plan Administrator shall be duly
recorded. All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

     Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.



--------------------------------------------------------------------------------



 



SECTION 9.04—INFORMATION AVAILABLE.

     Any Participant in the Plan or any Beneficiary may examine copies of the
Plan description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract or any other instrument under which the Plan was established or
is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

SECTION 9.05—CLAIM AND APPEAL PROCEDURES.

     A Claimant must submit any necessary forms and needed information when
making a claim for benefits under the Plan.

         If a claim for benefits under the Plan is wholly or partially denied,
the Plan Administrator shall provide adequate written notice to the Claimant
whose claim for benefits under the Plan has been denied. The notice must be
furnished within 90 days of the date that the claim is received by the Plan
without regard to whether all of the information necessary to make a benefit
determination is received. The Claimant shall be notified in writing within this
initial 90-day period if special circumstances require an extension of the time
needed to process the claim. The notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator’s
decision is expected to be rendered. In no event shall such extension exceed a
period of 90 days from the end of the initial 90-day period.

     The Plan Administrator’s notice to the Claimant shall:



  (a)   specify the reason or reasons for the denial;     (b)   reference the
specific Plan provisions on which the denial is based;     (c)   describe any
additional material and information needed for the Claimant to perfect his claim
for benefits;     (d)   explain why the material and information is needed; and
    (e)   inform the Claimant of the Plan’s appeal procedures and the time
limits applicable to such procedures, including a statement of the
    Claimant’s right to bring a civil action under ERISA section 502(a)
following an adverse benefit determination on appeal.

     Any appeal made by a Claimant must be made in writing to the Plan
Administrator within 60 days after receipt of the Plan Administrator’s notice of
denial of benefits. If the Claimant appeals to the Plan Administrator, the
Claimant may submit written comments, documents, records, and other information
relating to the claim for benefits. The Claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

     The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review. The notice must be
furnished within 60 days of the date that the request for review is received by
the Plan without regard to whether all of the information necessary to make a
benefit determination on review is received. The Claimant shall be notified in
writing within this initial 60-day period if special circumstances require an
extension of the time needed to process the claim. The notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the determination on review. In no event
shall such extension exceed a period of 60 days from the end of the initial
60-day period.



--------------------------------------------------------------------------------



 



     In the event the benefit determination is being made by a committee or
board of trustees that hold regularly scheduled meetings at least quarterly, the
above paragraph shall not apply. The benefit determination must be made by the
date of the meeting of the committee or board that immediately follows the
Plan’s receipt of a request for review, unless the request for review is filed
within 30 days preceding the date of such meeting. In such case, the benefit
determination must be made by the date of the second meeting following the
Plan’s receipt of the request for review. The date of the receipt of the request
for review shall be determined without regard to whether all of the information
necessary to make a benefit determination on review is received. The Claimant
shall be notified in writing within this initial period if special circumstances
require an extension of the time needed to process the claim. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the committee or board expects to render the determination on review.
In no event shall such benefit determination be made later than the third
meeting of the committee or board following the Plan’s receipt of the request
for review. The Plan Administrator shall provide adequate written notice to the
Claimant of the Plan’s benefit determination on review as soon as possible, but
not later than five days after the benefit determination is made.

     If the claim for benefits is wholly or partially denied on review, the Plan
Administrator’s notice to the Claimant shall:



  (a)   specify the reason or reasons for the denial;     (b)   reference the
specific Plan provisions on which the denial is based;     (c)   include a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all
     documents, records, and other information relevant to the Claimant’s claim
for benefits; and     (d)   include a statement of the Claimant’s right to bring
a civil action under ERISA section 502(a).

     A Claimant may authorize a representative to act on the Claimant’s behalf
with respect to a benefit claim or appeal of an adverse benefit determination.
Such authorization shall be made by completion of a form furnished for that
purpose. In the absence of any contrary direction from the Claimant, all
information and notifications to which the Claimant is entitled shall be
directed to the authorized representative.

     The Plan Administrator shall perform periodic examinations, reviews, or
audits of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.

SECTION 9.06—ADMINISTRATIVE COMMITTEE.

     The Administrative Committee shall be a committee of not less than three
and not more than five members who shall serve at the pleasure of the Board of
Directors. Any Administrative Committee member may be dismissed or may resign at
any time, with or without cause, upon 10 days’ written notice. Vacancies arising
by reason of the death, resignation or removal of an Administrative Committee
member shall be filled by the Board of Directors. If the Board of Directors
fails to act, and in any event until the Board of Directors so acts, the
remaining members of the Administrative Committee may appoint an interim
Administrative Committee member to fill any vacancy occurring on the
Administrative Committee.

     The Administrative Committee may act by majority vote of those present
taken in a meeting if all members of the Administrative Committee have received
at least 10 days’ written notice of such meeting or have waived notice and a
quorum of a majority of all members is present. The Administrative Committee may
also act by majority consent in writing without a meeting.



--------------------------------------------------------------------------------



 



     The Administrative Committee may delegate to any of its members or any
other person the authority to sign any documents on its behalf or to perform
ministerial acts, but no such member or person shall perform any act involving
the exercise of any discretion without first obtaining the concurrence of a
majority of the members of the Administrative Committee, even though he alone
may sign any document required by third parties. The Administrative Committee
may elect one of its number to serve as chairman. The chairman shall preside at
all meetings of the Administrative Committee or shall delegate such
responsibility to another Administrative Committee member. The Administrative
Committee may elect one or more persons to serve as secretary or assistant
secretary of the Administrative Committee. The secretary or assistant secretary
may, but need not, be a member of the Administrative Committee. All third
parties may rely on any communication signed by the secretary or assistant
secretary, acting as such, as an official communication from the Administrative
Committee.

     The Administrative Committee may delegate to any division of the
discretionary authority to make decisions relating to Plan administration,
within limits and guidelines from time to time established by the Administrative
Committee. The delegated discretionary authority shall be exercised by the
division’s senior human resources officer, or his delegate. Within the scope of
the delegated discretionary authority, such officer or person shall act in the
place of the Administrative Committee and his decisions shall be treated as
decisions of the Administrative Committee.

     The Administrative Committee shall have the right to hire such professional
assistants and consultants as it, in its sole discretion, deems necessary or
advisable, including, but not limited to investment managers and/or advisors,
accountants, actuaries, attorneys, consultants, clerical and office personnel,
and medical practitioners. To the extent that the costs for such assistants and
advisors are not paid by the Employer, they shall be paid from the Trust Fund as
an expense of the Trust Fund at the direction of the Administrative Committee.

     The Administrative Committee shall arrange for such bonding as it is
required by law, but no bonding in excess of the amount required by law shall be
required under the Plan.

     The members of the Administrative Committee shall serve without
compensation for their services, but all expenses of the members in connection
with administering the Plan shall be paid or reimbursed by the Trust Fund,
except to the extend paid by the Employer.

     Each member of the Administrative Committee shall be indemnified by the
Employer against costs, expenses and liabilities (other than amounts paid in
settlements to which the Employer does not consent) reasonably incurred by him
in connection with any action to which he may be a party by reason of his
service as a member of the Administrative Committee except in relation to
matters as to which he be adjudged in such action to be personally guilty of
negligence or willful misconduct in the performance of his duties. The foregoing
right to indemnification shall be in addition to such other rights as the
Administrative Committee member may enjoy as a matter of law or by reason of
insurance coverage of any kind, or otherwise. Service as an Administrative
Committee member shall be deemed in partial fulfillment of the member’s function
as an associate, office and/or director of the Employer, if he serves in such
capacity as well.

SECTION 9.07—EXERCISE OF DISCRETIONARY AUTHORITY.

     The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law; and will not be overturned or set
aside by any court of law unless found to be arbitrary and capricious or made in
bad faith.

SECTION 9.08—TRANSACTION PROCESSING.

     Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or such
other parties. No



--------------------------------------------------------------------------------



 



guarantee is made by the Plan, Plan Administrator, Custodian, Trustee, Insurer,
or Employer that such transactions will be processed on a daily or other basis,
and no guarantee is made in any respect regarding the processing time of such
transactions.

     Notwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, the Custodian, or the Trustee reserves the right to not value an
investment option on any given Valuation Date for any reason deemed appropriate
by the Employer, the Plan Administrator, the Custodian, or the Trustee.

     Administrative practicality will be determined by legitimate business
factors (including, but not limited to, failure of systems or computer programs,
failure of the means of the transmission of data, force majeure, the failure of
a service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider) and in no event
will be deemed to be less than 14 days. The processing date of a transaction
shall be binding for all purposes of the Plan and considered the applicable
Valuation Date for any transaction.

SECTION 9.09—VOTING AND TENDER OF QUALIFYING EMPLOYER SECURITIES.

     The Plan Administrator (or the Named Fiduciary or the Investment Manager as
designated by the Plan Administrator) will have the voting rights for Qualifying
Employer Securities. Before each meeting of shareholders, the Plan Administrator
shall cause to be sent to each person with power to control such voting rights a
copy of any notice and any other information provided to shareholders and, if
applicable, a form for instructing the Trustee how to vote at such meeting (or
any adjournment thereof) the number of full and fractional shares subject to
such person’s voting control. The Trustee may establish a deadline in advance of
the meeting by which such forms must be received in order to be effective.

     Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion and at any time or from time to time, permit Participants and
Beneficiaries to direct the manner in which all or the vested portion of any
Employer Stock allocated to their Accounts shall be voted on such matters as the
Plan Administrator permits. Upon timely receipt of directions under this section
from the Plan Administrator, Participant or Beneficiary, the Trustee shall vote
all Employer Stock as directed. If the Trustee does not receive timely
directions from the Plan Administrator, Participant or Beneficiary under this
section, the Trustee shall not vote the Employer Stock with respect to which
direction was not given.

     Tender rights or exchange offers for Qualifying Employer Securities will be
passed through to Participants.

     As soon as practicable after the commencement of a tender or exchange offer
for Qualifying Employer Securities, the Plan Administrator shall cause each
person with power to control the response to such tender or exchange offer to be
advised in writing the terms of the offer and, if applicable, to be provided
with a form for instructing the Trustee, or for revoking such instruction, to
tender or exchange shares of Qualifying Employer Securities, to the extent
permitted under the terms of such offer. In advising such persons of the terms
of the offer, the Employer may include statements from the board of directors
setting forth its position with respect to the offer.

     If some or all of the Participants have not directed or have not timely
directed the Trustee on how to tender, then the Trustee shall not tender, sell,
convey or transfer any Qualifying Employer Securities held in such person’s
Account in response to any tender or exchange offer.

     If the tender or exchange offer is limited so that all of the shares that
the Trustee has been directed to tender or exchange cannot be sold or exchanged,
the shares that each Participant directed to be tendered or exchanged shall be
deemed to have been sold or exchanged in the same ratio that the number of
shares actually sold or exchanged bears to the total number of shares that the
Trustee was directed to tender or exchange.

     The Trustee shall hold the Participant’s individual directions with respect
to tender decisions in confidence and, except as required by law, shall not
divulge or release such individual directions to anyone associated with the Plan
Administrator. The Plan Administrator may require verification of the Trustee’s
compliance with the directions received from Participants by



--------------------------------------------------------------------------------



 



any independent auditor selected by the Plan Administrator, provided that such
auditor agrees to maintain the confidentiality of such individual directions.

     The Plan Administrator may develop procedures to facilitate the exercise of
votes, tender rights votes or tender rights, such as the use of facsimile
transmissions for the Participants located in physically remote areas.



--------------------------------------------------------------------------------



 



ARTICLE X

GENERAL PROVISIONS

SECTION 10.01—AMENDMENTS.

     The Employer may amend this Plan at any time, including any remedial
retroactive changes (within the time specified by Internal Revenue Service
regulations), to comply with any law or regulation issued by any governmental
agency to which the Plan is subject.

     An amendment may not diminish or adversely affect any accrued interest or
benefit of Participants or their Beneficiaries nor allow reversion or diversion
of Plan assets to the Employer at any time, except as may be required to comply
with any law or regulation issued by any governmental agency to which the Plan
is subject.

     No amendment to this Plan shall be effective to the extent that it has the
effect of decreasing a Participant’s accrued benefit. However, a Participant’s
Account may be reduced to the extent permitted under Code Section 412(c)(8). For
purposes of this paragraph, a Plan amendment which has the effect of decreasing
a Participant’s Account with respect to benefits attributable to service before
the amendment shall be treated as reducing an accrued benefit. Furthermore, if
the vesting schedule of the Plan is amended, in the case of an Employee who is a
Participant as of the later of the date such amendment is adopted or the date it
becomes effective, the nonforfeitable percentage (determined as of such date) of
such Employee’s right to his employer-derived accrued benefit shall not be less
than his percentage computed under the Plan without regard to such amendment.

     No amendment to the Plan shall be effective to eliminate or restrict an
optional form of benefit with respect to benefits attributable to service before
the amendment except as provided in the MERGERS AND DIRECT TRANSFERS SECTION of
this article and below:



  (a)   The Plan is amended to eliminate or restrict the ability of a
Participant to receive payment of his Account balance under a particular
optional form of benefit and the amendment satisfies the conditions in (1) and
(2) below:



  (1)   The amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.     (2)   The amendment provides that the amendment shall not
apply to any distribution with an Annuity Starting Date earlier than the earlier
of:



  (i)   the 90th day after the date the Participant receiving the distribution
has been furnished a summary that reflects the amendment and that satisfies the
ERISA requirements at 29 CFR 2520.104b-3 relating to a summary of material
modifications, or     (ii)   the first day of the second Plan Year following the
Plan Year in which the amendment is adopted.



  (b)   The Plan is amended to eliminate or restrict in-kind distributions and
the conditions in Q&A 2(b)(2)(iii) in section 1.411(d)-4 of the regulations are
met.



--------------------------------------------------------------------------------



 



     If, as a result of an amendment, an Employer Contribution is removed that
is not 100% immediately vested when made, the applicable vesting schedule shall
remain in effect after the date of such amendment. The Participant shall not
become immediately 100% vested in such Contributions as a result of the
elimination of such Contribution except as otherwise specifically provided in
the Plan.

     An amendment shall not decrease a Participant’s vested interest in the
Plan. If an amendment to the Plan, or a deemed amendment in the case of a change
in top-heavy status of the Plan as provided in the MODIFICATION OF VESTING
REQUIREMENTS SECTION of Article XI, changes the computation of the percentage
used to determine that portion of a Participant’s Account attributable to
Employer Contributions which is nonforfeitable (whether directly or indirectly),
each Participant or former Participant



  (c)   who has completed at least three Years of Service on the date the
election period described below ends (five Years of Service if the Participant
does not have at least one Hour-of-Service in a Plan Year beginning after
December 31, 1988) and     (d)   whose nonforfeitable percentage will be
determined on any date after the date of the change may elect, during the
election period, to have the nonforfeitable percentage of his Account that
results from Employer Contributions determined without regard to the amendment.
This election may not be revoked. If after the Plan is changed, the
Participant’s nonforfeitable percentage will at all times be as great as it
would have been if the change had not been made, no election needs to be
provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Participant is issued written notice of the amendment (deemed amendment) by
the Employer or the Plan Administrator.

SECTION 10.02—DIRECT ROLLOVERS.

     Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this section, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover.

     Any part of a distribution made under Section 10.11 (or which is a small
amounts payment under Article VIII at complete termination of the Plan) which is
an Eligible Rollover Distribution, which is equal to or more than $1,000, and
for which the Distributee has not elected to either have such distribution paid
to him or to an Eligible Retirement Plan shall be rolled over to an Individual
Retirement Account with a properly accredited and regulated financial
institution.

     Any part of a distribution made under Section 10.11 (or for which a small
amounts payment made under Article VIII at complete termination of the Plan)
which is an Eligible Rollover Distribution, which is less than $1,000, and for
which the Distributee has not elected to either have such distribution paid to
him or to an Eligible Retirement Plan shall be paid to the Distributee.

SECTION 10.03—MERGERS AND DIRECT TRANSFERS.

     The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in the plan would (if the plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer which is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger,



--------------------------------------------------------------------------------



 



consolidation, or transfer of assets with a plan which is subject to the
survivor annuity requirements of Code Section 401(a)(11) if such action would
result in a survivor annuity feature being maintained under this Plan.

     Notwithstanding any provision of the Plan to the contrary, to the extent
any optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or severance from employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions).

     The Plan may accept a direct transfer of plan assets on behalf of an
Eligible Employee. If the Eligible Employee is not an Active Participant when
the transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

     The Plan shall hold, administer, and distribute the transferred assets as a
part of the Plan. The Plan shall maintain a separate account for the benefit of
the Employee on whose behalf the Plan accepted the transfer in order to reflect
the value of the transferred assets.

     Unless a transfer of assets to the Plan is an elective transfer as
described below, the Plan shall apply the optional forms of benefit protections
described in the AMENDMENTS SECTION of this article to all transferred assets.

     A Participant’s protected benefits may be eliminated upon transfer between
qualified defined contribution plans if the conditions in Q&A 3(b)(1) in section
1.411(d)-4 of the regulations are met. The transfer must meet all of the other
applicable qualification requirements.

     A Participant’s protected benefits may be eliminated upon transfer between
qualified plans (both defined benefit and defined contribution) if the
conditions in Q&A 3(c)(1) in section 1.411(d)-4 of the regulations are met.
Beginning January 1, 2002, if the Participant is eligible to receive an
immediate distribution of his entire nonforfeitable accrued benefit in a single
sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31). The rules applicable to
distributions under the plan would apply to the transfer, but the transfer would
not be treated as a distribution for purposes of the minimum distribution
requirements of Code Section 401(a)(9).

SECTION 10.04—PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

     The obligations of an Insurer shall be governed solely by the provisions of
the Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION SECTION
of this article.

     Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee or Custodian with regard to such investment contracts or securities.

     Such Insurer, issuer or distributor is not a party to the Plan, nor bound
in any way by the Plan provisions. Such parties shall not be required to look to
the terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, the Custodian, or the Named Fiduciary have the
authority to act in any particular manner or to make any contract or agreement.

     Until notice of any amendment or termination of this Plan or a change in
Trustee or Custodian has been received by the Insurer at its home office or an
issuer or distributor at their principal address, they are and shall be fully
protected in assuming that



--------------------------------------------------------------------------------



 



the Plan has not been amended or terminated and in dealing with any party acting
as Trustee or Custodian according to the latest information which they have
received at their home office or principal address.

SECTION 10.05—EMPLOYMENT STATUS.

     Nothing contained in this Plan gives an Employee the right to be retained
in the Employer’s employ or to interfere with the Employer’s right to discharge
any Employee.

SECTION 10.06—RIGHTS TO PLAN ASSETS.

     An Employee shall not have any right to or interest in any assets of the
Plan upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

     Any final payment or distribution to a Participant or his legal
representative or to any Beneficiaries of such Participant under the Plan
provisions shall be in full satisfaction of all claims against the Plan, the
Named Fiduciary, the Plan Administrator, the Insurer, the Trustee, the
Custodian, and the Employer arising under or by virtue of the Plan.

SECTION 10.07—BENEFICIARY.

     Each Participant may name a Beneficiary to receive any death benefit that
may arise out of his participation in the Plan. The Participant may change his
Beneficiary from time to time. Unless a qualified election has been made, for
purposes of distributing any death benefits before the Participant’s Retirement
Date, the Beneficiary of a Participant who has a spouse shall be the
Participant’s spouse. The Participant’s Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI. It is the responsibility of the Participant to give
written notice to the Insurer of the name of the Beneficiary on a form furnished
for that purpose.

     With the Employer’s consent, the Plan Administrator may maintain records of
Beneficiary designations for Participants before their Retirement Dates. In that
event, the written designations made by Participants shall be filed with the
Plan Administrator. If a Participant dies before his Retirement Date, the Plan
Administrator shall certify to the Insurer the Beneficiary designation on its
records for the Participant.

     If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.

SECTION 10.08—NONALIENATION OF BENEFITS.

     Benefits payable under the Plan are not subject to the claims of any
creditor of any Participant, Beneficiary or spouse. A Participant, Beneficiary
or spouse does not have any rights to alienate, anticipate, commute, pledge,
encumber, or assign any of such benefits. The preceding sentences shall also
apply to the creation, assignment, or recognition of a right to any benefit
payable with respect to a Participant according to a domestic relations order,
unless such order is determined by the Plan Administrator to be a qualified
domestic relations order, as defined in Code Section 414(p), or any domestic
relations order entered before January 1, 1985. The preceding sentences shall
not apply to any offset of a Participant’s benefits provided under the Plan
against an amount the Participant is required to pay the Plan with respect to a
judgement, order, or decree issued, or a settlement entered into, on or after
August 5, 1997, which meets the requirements of Code Sections 401(a)(13)(C) or
(D).

SECTION 10.09—CONSTRUCTION.



--------------------------------------------------------------------------------



 



     The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

     In the event of any conflict between the provisions of the Plan and the
terms of any Annuity Contract issued hereunder, the provisions of the Plan
control.

SECTION 10.10—LEGAL ACTIONS.

     No person employed by the Employer; no Participant, former Participant, or
their Beneficiaries; nor any other person having or claiming to have an interest
in the Plan is entitled to any notice of process. A final judgment entered in
any such action or proceeding shall be binding and conclusive on all persons
having or claiming to have an interest in the Plan.

SECTION 10.11—SMALL AMOUNTS.

     If consent of the Participant is not required for a benefit which is
immediately distributable in the ELECTION PROCEDURES SECTION of Article VI, a
Participant’s entire Vested Account shall be paid in a single sum as of the
earliest of his Retirement Date, the date he dies, or the date he ceases to be
an Employee for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant’s Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. If a Participant
would have received a distribution under the first sentence of this paragraph
but for the fact that the Participant’s consent was needed to distribute a
benefit which is immediately distributable, and if at a later time consent would
not be needed to distribute a benefit which is immediately distributable and
such Participant has not again become an Employee, such Vested Account shall be
paid in a single sum. This is a small amounts payment.

     If a small amounts payment is made as of the date the Participant dies, the
small amounts payment shall be made to the Participant’s Beneficiary. If a small
amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant. The small amounts payment is in full
settlement of benefits otherwise payable.

     No other small amounts payments shall be made.

SECTION 10.12—WORD USAGE.

     The masculine gender, where used in this Plan, shall include the feminine
gender and the singular words, as used in this Plan, may include the plural,
unless the context indicates otherwise.

     The words “in writing” and “written,” where used in this Plan, shall
include any other forms, such as voice response or other electronic system, as
permitted by any governmental agency to which the Plan is subject.

SECTION 10.13—CHANGE IN SERVICE METHOD.



  (a)   Change of Service Method Under This Plan. If this Plan is amended to
change the method of crediting service from the elapsed time method to the hours
method for any purpose under this Plan, the Employee’s service shall be equal to
the sum of (1), (2), and (3) below:



  (1)   The number of whole years of service credited to the Employee under the
Plan as of the date the change is effective.



--------------------------------------------------------------------------------



 



  (2)   One year of service for the computation period in which the change is
effective if he is credited with the required number of Hours-of-Service. If an
Employee was credited with a fractional part of a year of service as of the date
of change using the elapsed time method, for the portion of such computation
period ending on the date of change the Employee will be credited with the
greater of his actual Hours-of-Service or an equivalent number of
Hours-of-Service based on the fractional part of a year of service credited as
of the date of change. The Employee shall be credited with 190 Hours-of-Service
for each month of service in such fractional part of a year.     (3)   The
Employee’s service determined under this Plan using the hours method after the
end of the computation period in which the change in service method was
effective.



      If this Plan is amended to change the method of crediting service from the
hours method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:



  (4)   The number of whole years of service credited to the Employee under the
Plan as of the beginning of the computation period in which the change in
service method is effective.     (5)   The greater of (i) the service that would
be credited to the Employee for that entire computation period using the elapsed
time method or (ii) the service credited to him under the Plan as of the date
the change is effective.     (6)   The Employee’s service determined under this
Plan using the elapsed time method after the end of the applicable computation
period in which the change in service method was effective.



  (b)   Transfers Between Plans with Different Service Methods. If an Employee
has been a participant in another plan of the Employer which credited service
under the elapsed time method for any purpose which under this Plan is
determined using the hours method, then the Employee’s service shall be equal to
the sum of (1), (2), and (3) below:



  (1)   The number of whole years of service credited to the Employee under the
other plan as of the date he became an Eligible Employee under this Plan.    
(2)   One year of service for the applicable computation period in which he
became an Eligible Employee if he is credited with the required number of
Hours-of-Service. If an Employee was credited with a fractional part of a year
of service as of the date he became an Eligible Employee using the elapsed time
method, for the portion of such computation period ending on the date he became
an Eligible Employee the Employee will be credited with the greater of his
actual Hours-of-Service or an equivalent number of Hours-of-Service based on the
fractional part of a year of service credited as of the date he became an
Eligible Employee. The Employee shall be credited with 190 Hours-of-Service for
each month of service in such fractional part of a year.     (3)   The
Employee’s service determined under this Plan using the hours method after the
end of the computation period in which he became an Eligible Employee.



      If an Employee has been a participant in another plan of the Employer
which credited service under the hours method for any purpose which under this
Plan is determined using the elapsed time method, then the Employee’s service
shall be equal to the sum of (4), (5), and (6) below:



--------------------------------------------------------------------------------



 



  (4)   The number of whole years of service credited to the Employee under the
other plan as of the beginning of the computation period under that plan in
which he became an Eligible Employee under this Plan.     (5)   The greater of
(i) the service that would be credited to the Employee for that entire
computation period using the elapsed time method or (ii) the service credited to
him under the other plan as of the date he became an Eligible Employee under
this Plan.     (6)   The Employee’s service determined under this Plan using the
elapsed time method after the end of the applicable computation period under the
other plan in which he became an Eligible Employee.

     If an Employee has been a participant in a Controlled Group member’s plan
which credited service under a different method than is used in this Plan, in
order to determine entry and vesting, the provisions in (b) above shall apply as
though the Controlled Group member’s plan were a plan of the Employer.

     Any modification of service contained in this Plan shall be applicable to
the service determined pursuant to this section.

SECTION 10.14—MILITARY SERVICE.

     Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to qualified
military service in accordance with Code Section 414(u).



--------------------------------------------------------------------------------



 



ARTICLE XI

TOP-HEAVY PLAN REQUIREMENTS

SECTION 11.01—APPLICATION.

     The provisions of this article shall supersede all other provisions in the
Plan to the contrary.

     For the purpose of applying the Top-heavy Plan requirements of this
article, all members of the Controlled Group shall be treated as one Employer.
The term Employer, as used in this article, shall be deemed to include all
members of the Controlled Group, unless the term as used clearly indicates only
the Employer is meant.

     The accrued benefit or account of a participant which results from
deductible employee contributions shall not be included for any purpose under
this article.

     The minimum vesting and contribution provisions of the MODIFICATION OF
VESTING REQUIREMENTS and MODIFICATION OF CONTRIBUTIONS SECTIONS of this article
shall not apply to any Employee who is included in a group of Employees covered
by a collective bargaining agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, including the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such representatives. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.

SECTION 11.02—DEFINITIONS.

     For purposes of this article the following terms are defined:

     Aggregation Group means:



  (a)   each of the Employer’s qualified plans in which a Key Employee is a
participant during the Plan Year containing the Determination Date (regardless
of whether the plan was terminated) or one of the four preceding Plan Years,    
(b)   each of the Employer’s other qualified plans which allows the plan(s)
described in (a) above to meet the nondiscrimination requirement of Code
Section 401(a)(4) or the minimum coverage requirement of Code Section 410, and  
  (c)   any of the Employer’s other qualified plans not included in (a) or
(b) above which the Employer desires to include as part of the Aggregation
Group. Such a qualified plan shall be included only if the Aggregation Group
would continue to satisfy the requirements of Code Section 401(a)(4) and Code
Section 410.

The plans in (a) and (b) above constitute the “required” Aggregation Group. The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III. For purposes of determining who is a Key Employee in
years beginning before January 1, 1998, Compensation shall include, in addition
to compensation as defined in the CONTRIBUTION LIMITATION SECTION of
Article III, elective contributions. Elective contributions are amounts
excludible from the gross income of the Employee under Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b), and contributed by the Employer, at the
Employee’s election, to



--------------------------------------------------------------------------------



 



a Code Section 401(k) arrangement, a simplified employee pension, cafeteria
plan, or tax-sheltered annuity. Elective contributions also include amounts
deferred under a Code Section 457 plan maintained by the Employer.

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the last day of that year.

Key Employee means any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the determination period was:



  (a)   an officer of the Employer if such individual’s annual Compensation
exceeds 50 percent of the dollar limitation under Code Section 415(b)(1)(A),    
(b)   an owner (or considered an owner under Code Section 318) of one of the ten
largest interests in the Employer if such individual’s annual Compensation
exceeds 100 percent of the dollar limitation under Code Section 415(c)(1)(A),  
  (c)   a 5-percent owner of the Employer, or     (d)   a 1-percent owner of the
Employer who has annual Compensation of more than $150,000.

The determination period is the Plan Year containing the Determination Date and
the four preceding Plan Years.

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the regulations thereunder.

Non-key Employee means any Employee who is not a Key Employee.

Present Value means the present value of a participant’s accrued benefit under a
defined benefit plan. For purposes of establishing Present Value to compute the
Top-heavy Ratio, any benefit shall be discounted only for 7.5% interest and
mortality according to the 1971 Group Annuity Table (Male) without the 7% margin
but with projection by Scale E from 1971 to the later of (a) 1974, or (b) the
year determined by adding the age to 1920, and wherein for females the male age
six years younger is used.

Top-heavy Plan means a plan which is top-heavy for any plan year beginning after
December 31, 1983. This Plan shall be top-heavy if any of the following
conditions exist:



  (a)   The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is
not part of any required Aggregation Group or permissive Aggregation Group.    
(b)   This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.     (c)   This Plan is a part of a
required Aggregation Group and part of a permissive Aggregation Group and the
Top-heavy Ratio for the permissive Aggregation Group exceeds 60 percent.

Top-heavy Ratio means:



  (a)   If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account



--------------------------------------------------------------------------------



 



      balance distributed in the five-year period ending on the Determination
Date(s)), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the five-year period
ending on the Distribution Date(s)), both computed in accordance with Code
Section 416 and the regulations thereunder. Both the numerator and denominator
of the Top-heavy Ratio are increased to reflect any contribution not actually
made as of the Determination Date, but which is required to be taken into
account on that date under Code Section 416 and the regulations thereunder.    
(b)   If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-heavy Ratio for any required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans of all Key
Employees determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
five-year period ending on the Determination Date.     (c)   For purposes of
(a) and (b) above, the value of account balances and the Present Value of
accrued benefits will be determined as of the most recent Valuation Date that
falls within or ends with the 12-month period ending on the Determination Date,
except as provided in Code Section 416 and the regulations thereunder for the
first and second plan years of a defined benefit plan. The account balances and
accrued benefits of a participant (i) who is not a Key Employee but who was a
Key Employee in a prior year or (ii) who has not been credited with at least an
hour of service with any employer maintaining the plan at any time during the
five-year period ending on the Determination Date will be disregarded. The
calculation of the Top-heavy Ratio and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code Section 416 and the regulations thereunder. Deductible employee
contributions will not be taken into account for purposes of computing the
Top-heavy Ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year. The accrued benefit of a participant
other than a Key Employee shall be determined under (i) the method, if any, that
uniformly applies for accrual purposes under all defined benefit plans
maintained by the Employer, or (ii) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional rule of Code Section 411(b)(1)(C).

SECTION 11.03—MODIFICATION OF VESTING REQUIREMENTS.

     If a Participant’s Vesting Percentage determined under Article I is not at
least as great as his Vesting Percentage would be if it were determined under a
schedule permitted in Code Section 416, the following shall apply. During any
Plan Year in which the Plan is a Top-heavy Plan, the Participant’s Vesting
Percentage shall be the greater of the Vesting Percentage determined under
Article I or the schedule below.

      VESTING SERVICE   NONFORFEITABLE    (whole years)   PERCENTAGE
Less than 2
  0
2
  20
3
  40
4
  60



--------------------------------------------------------------------------------



 



      VESTING SERVICE   NONFORFEITABLE      (whole years)   PERCENTAGE
5
  80
6 or more
  100

     The schedule above shall not apply to Participants who are not credited
with an Hour-of-Service after the Plan first becomes a Top-heavy Plan. The
Vesting Percentage determined above applies to the portion of the Participant’s
Account which is multiplied by a Vesting Percentage to determine his Vested
Account, including benefits accrued before the effective date of Code
Section 416 and benefits accrued before this Plan became a Top-heavy Plan.

     If, in a later Plan Year, this Plan is not a Top-heavy Plan, a
Participant’s Vesting Percentage shall be determined under Article I. A
Participant’s Vesting Percentage determined under either Article I or the
schedule above shall never be reduced and the election procedures of the
AMENDMENTS SECTION of Article X shall apply when changing to or from the
schedule as though the automatic change were the result of an amendment.

     The part of the Participant’s Vested Account resulting from the minimum
contributions required pursuant to the MODIFICATION OF CONTRIBUTIONS SECTION of
this article (to the extent required to be nonforfeitable under Code
Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B) or (D).

SECTION 11.04—MODIFICATION OF CONTRIBUTIONS.

     During any Plan Year in which this Plan is a Top-heavy Plan, the Employer
shall make a minimum contribution as of the last day of the Plan Year for each
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. An Employee is not required
to have a minimum number of Hours-of-Service or minimum amount of Compensation
in order to be entitled to this minimum. An Employee who fails to be an Active
Participant merely because his Compensation is less than a stated amount or
merely because of a failure to make mandatory participant contributions or, in
the case of a cash or deferred arrangement, elective contributions shall be
treated as if he were an Active Participant. The minimum is the lesser of (a) or
(b) below:



  (a)   3 percent of such person’s Compensation for such Plan Year.     (b)  
The “highest percentage” of Compensation for such Plan Year at which the
Employer’s contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer’s defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.

     For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401(a)(17).

     If the Employer’s contributions and allocations otherwise required under
the defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer’s total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

     The minimum contribution applies to all of the Employer’s defined
contribution plans in the aggregate which are Top-heavy Plans. A minimum
contribution under a profit sharing plan shall be made without regard to whether
or not the Employer has profits.

     If a person who is otherwise entitled to a minimum contribution above is
also covered under another defined contribution plan of the Employer’s which is
a Top-heavy Plan during that same Plan Year, any additional contribution
required to meet the minimum above shall be provided in this Plan.



--------------------------------------------------------------------------------



 



     If a person who is otherwise entitled to a minimum contribution above is
also covered under a defined benefit plan of the Employer’s which is a Top-heavy
Plan during that same Plan Year, the minimum benefits for him shall not be
duplicated. The defined benefit plan shall provide an annual benefit for him on,
or adjusted to, a straight life basis equal to the lesser of:



  (c)   2 percent of his average compensation multiplied by his years of
service, or     (d)   20 percent of his average compensation.

     Average compensation and years of service shall have the meaning set forth
in such defined benefit plan for this purpose.

     For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement and employer contributions which are
matching contributions, as defined in Code Section 401(m), shall not apply in
determining if the minimum contribution requirement has been met, but shall
apply in determining the minimum contribution required.

     The requirements of this section shall be met without regard to any Social
Security contribution.



--------------------------------------------------------------------------------



 



     By executing this Plan, the Primary Employer acknowledges having counseled
to the extent necessary with selected legal and tax advisors regarding the
Plan’s legal and tax implications.

     Executed this                      day
of                                                                                 ,                    .

         

      TOO, INC.
 
       

      By:
 
 

--------------------------------------------------------------------------------

   
 
       
 
 

--------------------------------------------------------------------------------

   

     

  Title      
 
   

  Defined Contribution Plan 8.0